

Exhibit 10.3

Published CUSIP Numbers:
Revolving Credit Advances: ______
Term Advances: ______


 
$1,250,000,000
 
CREDIT AGREEMENT
 
Dated as of April 27, 2006
 
Among
 
CBRL GROUP, INC.,
as Borrower,
 
THE SUBSIDIARY GUARANTORS NAMED HEREIN,
 
as Guarantors,
 
THE LENDERS, SWING LINE BANK AND ISSUING BANKS NAMED HEREIN,


 
SUNTRUST BANK,
as Syndication Agent,
 
BANK OF AMERICA, N.A.,
as Co-Documentation Agent,
 
KEYBANK NATIONAL ASSOCIATION,
as Co-Documentation Agent
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
 


 
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Bookrunner Manager and as Sole Lead Arranger
 
 
 


--------------------------------------------------------------------------------




T A B L E  O F  C O N T E N T S
 


Section
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1
     
SECTION 1.01. Certain Defined Terms
 
1
SECTION 1.02. Computation of Time Periods ; Other Definitional Provisions
 
25
SECTION 1.03. Accounting Terms
 
25
ARTICLE 11 AMOUNTS AND TERMS OF THE ADVANCES  AND THE LETTERS OF CREDIT
 
 
26
     
SECTION 2.01. The Advances and the Letters of Credit
 
26
SECTION 2.02. Making the Advances
 
27
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
 
30
SECTION 2.04. Repayment of Advances
 
32
SECTION 2.05. Termination or Reduction of the Commitments
 
34
SECTION 2.06. Prepayments
 
34
SECTION 2.07. Interest
 
36
SECTION 2.08. Fees
 
37
SECTION 2.09. Conversion of Advances
 
38
SECTION 2.10. Increased Costs, Etc.
 
38
SECTION 2.11. Payments and Computations
 
41
SECTION 2.12. Taxes
 
43
SECTION 2.13. Sharing of Payments, Etc.
 
45
SECTION 2.14. Use of Proceeds
 
46
SECTION 2.15. Defaulting Lenders
 
46
SECTION 2.16. Evidence of Debt
 
48
SECTION 2.17. Replacement of Lenders
 
49
ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF  LETTERS OF CREDIT
 
 
50
     
SECTION 3.01. Conditions Precedent to Effectiveness
 
50
SECTION 3.02. Conditions Precedent to Initial Extension of Credit
 
53
SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance and Renewal
 
54
SECTION 3.04. Determinations under Section 3.01 and 3.02
 
54
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
55
     
SECTION 4.01. Representations and Warranties of the Loan Parties
 
55
ARTICLE V COVENANTS OF THE LOAN PARTIES
 
61
     
SECTION 5.01. Affirmative Covenants
 
61
SECTION 5.02. Negative Covenants
 
65
SECTION 5.03. Reporting Requirements
 
75
SECTION 5.04. Financial Covenants
 
77
ARTICLE VI EVENTS OF DEFAULT
 
78
     
SECTION 6.01. Events of Default
 
78
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
 
80
ARTICLE VII THE AGENTS
 
81




--------------------------------------------------------------------------------




 

     
SECTION 7.01. Authorization and Action
 
81
SECTION 7.02. Agents’ Reliance, Etc.
 
82
SECTION 7.03. Wachovia and Affiliates
 
82
SECTION 7.04. Lender Party Credit Decision
 
83
SECTION 7.05. Indemnification
 
83
SECTION 7.06. Successor Agents
 
84
SECTION 7.07. Administrative Agent May File proofs of Claim
 
84
SECTION 7.08. Collateral and Guaranty Matters
 
85
SECTION 7.09. Other Agents ; Arrangers and Managers
 
85
ARTICLE VIII GUARANTY
 
85
     
SECTION 8.01. Guaranty ; Limitation of Liability
 
86
SECTION 8.02. Guaranty Absolute
 
86
SECTION 8.03. Waivers and Acknowledgments
 
87
SECTION 8.04. Payments Free and Clear of Taxes, Etc.
 
88
SECTION 8.05. Continuing Guaranty ; Assignments
 
88
SECTION 8.06. Subrogation
 
88
SECTION 8.07. Guaranty Supplements
 
89
SECTION 8.08. Subordination
 
89
ARTICLE IX MISCELLANEOUS
 
90
     
SECTION 9.01. Amendments, etc.
 
90
SECTION 9.02. Notices, Etc.
 
92
SECTION 9.03. No Waiver ; Remedies
 
93
SECTION 9.04. Costs and Expenses
 
93
SECTION 9.05. Right of Set-off
 
95
SECTION 9.06. Binding Effect
 
95
SECTION 9.07. Assignments and Participations
 
95
SECTION 9.08. Execution in Counterparts
 
100
SECTION 9.09. No Liability of the Issuing Bank
 
100
SECTION 9.10. Confidentiality
 
100
SECTION 9.11. Release of Collateral
 
100
SECTION 9.12. Patriot Act Notice
 
101
SECTION 9.13. Jurisdiction, Etc.
 
101
SECTION 9.14. GOVERNING LAW
 
101
SECTION 9.15. WAIVER OF JURY TRIAL
 
102



 
ii


--------------------------------------------------------------------------------



SCHEDULES
 
Schedule I   - Guarantors
Schedule 4.01(b) - Subsidiaries
Schedule 4.01(d) - Authorizations, Approvals, Actions, Notices and Filings
Schedule 4.01(f) - Disclosed Litigation
Schedule 4.01(p) - ERISA Plans, Multiemployer Plans and Welfare Plans
Schedule 4.01(q) - Environmental Disclosure
Schedule 4.01(r) - Open Years
Schedule 4.01(t) - Existing Debt
Schedule 4.01(u) - Surviving Debt
Schedule 4.01(v) - Liens
Schedule 4.01(w) - Owned Real Property
Schedule 4.01(x) - Leased Real Property (Lessee)
Schedule 4.01(y) - Leased Real Property (Lessor)
Schedule 4.01(z)  - Investments
Schedule 4.01(aa) - Intellectual Property




EXHIBITS
Exhibit A-1  - Form of Revolving Credit Note
Exhibit A-2  - Form of Term Note
Exhibit B  - Form of Notice of Borrowing
Exhibit C-1  - Form of Lender Addendum
Exhibit C-2  - Form of Assignment and Acceptance
Exhibit D     - Form of Pledge Agreement
Exhibit E     - Form of Guaranty Supplement
Exhibit F     - Form of Solvency Certificate
Exhibit G     - Form of Opinion of Counsel to the Loan Parties


 
 

iii


--------------------------------------------------------------------------------





CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of April 27, 2006, among CBRL GROUP, INC., a
Tennessee corporation (the “Borrower”), the Guarantors (as hereinafter defined),
the Lenders (as hereinafter defined), the Issuing Bank (as hereinafter defined),
the Swing Line Bank (as hereinafter defined), SUNTRUST BANK, as syndication
agent, BANK OF AMERICA, N.A., as co-documentation agent, KEYBANK NATIONAL
ASSOCIATION, as co-documentation agent, WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as collateral agent (together with any successor collateral agent
appointed pursuant to Article VII, in such capacity, the “Collateral Agent”) for
the Secured Parties (as hereinafter defined), Wachovia, as administrative agent
(together with any successor administrative agent appointed pursuant to Article
VII, in such capacity, the “Administrative Agent” and, together with the
Collateral Agent, the “Agents”) for the Lender Parties (as hereinafter
defined), and WACHOVIA CAPITAL MARKETS, LLC, as Sole Bookrunner Manager and Sole
Lead Arranger (in such capacities, the “Arranger”).
 
PRELIMINARY STATEMENTS:
 
1.  The Borrower intends to repurchase a portion of its outstanding common stock
(the “Repurchase”), as described in the Tender Offer Documents (as defined
below), in an aggregate amount for the Repurchase not to exceed $775 million.
 
2.  The Borrower has requested that (a) the Lender Parties lend to the Borrower
up to $800 million pursuant to a term facility under this Agreement, at least
$700 million of which shall be used to finance the Repurchase, to refinance all
Existing Debt (as hereinafter defined) of the Borrower and its Subsidiaries,
other than Surviving Debt (including existing Capitalized Leases and Convertible
Notes (each as hereinafter defined)) (collectively, the “Refinancing”), and to
pay fees, expenses, and costs related thereto, and the balance of such proceeds
shall be used from time to time to purchase additional shares of the Borrower’s
outstanding common stock, (b) the Lender Parties lend to the Borrower up to $200
million pursuant to a delayed draw term facility under this Agreement, which may
be used to acquire or refinance the Borrower’s 3.0% Zero-Coupon Contingently
Convertible Senior Notes (the “Convertible Notes”) and for other general
corporate purposes and (c) from time to time, the Lender Parties lend to the
Borrower and issue Letters of Credit for the account of the Borrower to provide
working capital for and for other general corporate purposes of the Borrower and
its Subsidiaries, pursuant to the Revolving Credit Commitments hereunder and in
accordance with the terms of this Agreement. The Lender Parties have indicated
their willingness to agree to lend such amounts and provide such Letters of
Credit, but only on the terms and conditions of this Agreement, including the
granting of the Collateral pursuant to the Collateral Documents and the making
of the guarantees pursuant to Article VIII hereof.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
 
ARTICLE I  
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.   Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
 

--------------------------------------------------------------------------------


“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.
 
“Advance” means a Term B-1 Advance, a Term B-2 Advance, a Revolving Credit
Advance, a Swing Line Advance or a L/C Credit Extension.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
 
“Agents” has the meaning specified in the recital of parties to this Agreement.
 
“Agreement” means this Credit Agreement, as amended.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected
Party”(as defined in the Master Agreement), and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of Master
Agreement); or (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party that is
a party to such Hedge Agreement determined by the Administrative Agent based on
the settlement price of such Hedge Agreement on such date of determination, or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party that is a party to such Hedge Agreement determined by
the Administrative Agent as the amount, if any, by which (i) the present value
of the future cash flows to be paid by such Loan Party or Subsidiary exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party or Subsidiary pursuant to such Hedge Agreement.
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
“Applicable Percentage” means (a) in respect of (i) each Term Facility, 0.50%
per annum for Base Rate Advances and 1.50% per annum for Eurodollar Rate
Advances, (ii) the Revolving Credit Facility, for the period from the Effective
Date until the end of the first full fiscal quarter after the Effective Date,
0.50% per annum for Base Rate Advances and 1.50% per annum for Eurodollar Rate
Advances, (iii) the Revolving Credit Commitment Fee, for the period from the
Effective Date until the end of the first full fiscal quarter after the
Effective Date, 0.25% per annum and (iv) Delayed Draw Commitment Fee, 0.75% per
annum; and (b) in respect of the Revolving Credit Facility and the Revolving
Credit Commitment Fee, for any time subsequent to the first full fiscal quarter
after the Effective Date, the respective percentage per annum determined by
reference to the Consolidated Total Leverage Ratio as set forth below:
2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


 
Consolidated Total Leverage Ratio
Eurodollar
Rate Advance
Base Rate Advance
Revolving Credit Commitment Fee
Level I: > 4.00
1.75%
0.75%
0.375%
Level II: > 3.00 but ≤ 4.00
1.50%
0.50%
0.250%
Level III: > 2.00 but ≤ 3.00
1.25%
0.25%
0.200%
Level IV: ≤ 2.00
1.00%
0.00%
0.150%



Pursuant to clause (b) above, in respect of the Revolving Credit Facility and
the Revolving Credit Commitment Fee, for any time after the first full fiscal
quarter after the Effective Date, the Applicable Percentage for each Base Rate
Advance and the Revolving Credit Commitment Fee shall be determined by reference
to the Consolidated Total Leverage Ratio in effect from time to time and the
Applicable Percentage for each Eurodollar Rate Advance shall be determined by
reference to the Consolidated Total Leverage Ratio in effect on the first day of
each Interest Period for such Advance; provided, however, that (A) no change in
the Applicable Percentage shall be effective until three Business Days after the
date on which the Administrative Agent receives the certificate of the Chief
Financial Officer of the Borrower delivered pursuant to Section 5.03(b) or (c),
as the case may be, and (B) the Applicable Percentage shall be at Level I (in
the case of the Revolving Credit Facility and the Revolving Credit Commitment
Fee) for so long as (x) the Borrower has not submitted to the Administrative
Agent the information described in clause (A) of this proviso as and when
required under Section 5.03(b) or (c), as the case may be or (y) an Event of
Default has occurred and is continuing.
 
“Appropriate Lender” means, at any time, with respect to (a) either of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time, (b) the Letter of Credit Facility, (i)
the Issuing Bank and (ii) if the other Revolving Credit Lenders have made L/C
Credit Extensions pursuant to Section 2.03(c) that are outstanding at such time,
each such other Revolving Credit Lender and (c) the Swing Line Facility, (i) the
Swing Line Bank and (ii) if the other Revolving Credit Lenders have made Swing
Line Advances pursuant to Section 2.02(b) that are outstanding at such time,
each such other Revolving Credit Lender.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.
 
“Arranger” has the meaning specified in the recital of parties to this
Agreement.
 
3

--------------------------------------------------------------------------------


 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C-2 hereto or any other form approved by the
Administrative Agent.
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bankruptcy Law” means Title II, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors under which a proceeding of the type
referred to in Section 6.01(f) could be commenced or maintained.
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
(a)  the rate of interest established by Wachovia in Charlotte, North Carolina
from time to time as Wachovia’s prime rate; and
 
(b)  ½ of 1% per annum above the Federal Funds Rate.
 
The Base Rate is not intended to be nor will it necessarily be the lowest rate
of interest extended by Wachovia to its customers.
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.
 
“Borrowing” means a Term Borrowing, a Revolving Credit Borrowing or a Swing Line
Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person plus (b) the aggregate principal amount of all Debt
(including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures minus (c) the aggregate amount of proceeds
of sales, transfers or other dispositions of assets received by such Person
during such period. For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such insurance proceeds, as the case may be.
 
4

--------------------------------------------------------------------------------


 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases and under which the Borrower or any of
its Subsidiaries is the lessee or obligor, excluding, in the event of a change
in GAAP, leases originally and properly recorded as operating leases under GAAP,
which leases will continue to be treated as operating leases, and excluding, in
any event, ground leases.
 
“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
one year from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that (i) is
a Lender Party or a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) below,
(iii) is organized under the laws of the United States or any State thereof and
(iv) has combined capital and surplus of at least $1 billion, (c) commercial
paper issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-2” (or the then equivalent grade) by
Moody’s or “A-2” (or the then equivalent grade) by S&P, (d) Investments,
classified in accordance with GAAP as Current Assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition,
or (e) any repurchase agreement entered into with either any Lender Party or any
other commercial banking institution of the nature referred to in clause (b),
secured by a fully perfected Lien in any obligation of the type described in any
of clauses (a) through (c), having a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation
thereunder of such Lender Party or other commercial banking institution.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.
 
“Change of Control” means the occurrence of any of the following: (a) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, Continuing Directors shall cease to constitute a majority of the
board of directors of the Borrower because they are neither (i) nominated by
those Persons on the Borrower’s board of directors on the Closing Date nor (ii)
appointed by directors so nominated; or (b) any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Equity or Voting Interests of
the Borrower (or other securities convertible into such Equity or Voting
Interests) representing 25% or more of the combined voting power of all Equity
or Voting Interests of the Borrower; or (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower; or (d)
the occurrence of a “change of control”, “change in control” or similar
circumstance under any material debt instrument of the Borrower.
 
5

--------------------------------------------------------------------------------


 
“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
 
“Collateral Account” means an interest bearing account of the Borrower to be
designated by the Borrower as the Collateral Account and maintained with the
Collateral Agent.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.
 
“Collateral Documents” means the Pledge Agreement, each of the collateral
documents, instruments and agreements delivered pursuant to Section 5.01(j) or
(k), and any other agreement that creates or purports to create or perfect a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties,
including under any supplement to the Pledge Agreement.
 
“Commitment” means a Term B-1 Commitment, a Term B-2 Commitment, a Revolving
Credit Commitment or a Letter of Credit Commitment.
 
“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public other than as a result of a breach by such Agent or any Lender Party of
its obligations hereunder or that is or becomes available to such Agent or such
Lender Party from a source other than the Loan Parties that is not, to the best
of such Agent’s or such Lender Party’s knowledge, by making such information
available to such Agent or such Lender Party, acting in violation of a
confidentiality agreement with any of the Loan Parties.
 
“Consolidated Debt for Borrowed Money” of any Person means, at any date of
determination, the sum of (a) all items that, in accordance with GAAP, would be
classified as indebtedness on a consolidated balance sheet of such Person at
such date, excluding, in the event of a change in GAAP, leases originally and
properly recorded as operating leases under GAAP, which leases will continue to
be treated as operating leases, and (b) all Synthetic Debt of such Person at
such date. The term “Consolidated Debt for Borrowed Money” shall not include
Obligations of such Person under bankers’ acceptances, letters of credit or
similar facilities.
 
“Consolidated EBITDA” means, for any period , the sum of (all determined on a
consolidated basis for the Borrower and its Subsidiaries in accordance with GAAP
for the most recently completed Measurement Period): (a) net income (or net
loss), plus (b) without duplication and to the extent deducted in determining
such net income (or net loss), the sum of (i) interest expense, (ii) income tax
expense, (iii) depreciation and amortization expense and (iv) any other non-cash
deductions, including non-cash compensation and non-cash impairment charges
(other than any deductions which require or represent the accrual of a reserve
for the payment of cash charges in any future period or amortization of a
prepaid cash expense that was paid in a prior Measurement Period), in each case
of the Borrower and its Subsidiaries, minus (c) without duplication and to the
extent included in determining such net income (or net loss), the sum of (i) any
non-cash gains and (ii) any gains (or plus losses) realized in connection with
any disposition of property (other than any gains which represent the reversal
of a reserve accrued for the payment of cash charges in any future Measurement
Period and any gains from sales of inventory in the ordinary course of
business).
 
 
6

--------------------------------------------------------------------------------


“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) cash interest payable on all
Consolidated Debt for Borrowed Money, in each case, of or by the Borrower and
its Subsidiaries for or during such Measurement Period; provided that, for
purposes of determining the amount in clause (b) above in the calculation of the
Consolidated Interest Coverage Ratio (i) for the Measurement Period ending July
28, 2006, the amount in clause (b) shall equal cash interest payable on all
Consolidated Debt for Borrowed Money, in each case of the Borrower and its
Subsidiaries for the fiscal quarter ending July 28, 2006, multiplied by four,
(ii) for the Measurement Period ending October 27, 2006, the amount in clause
(b) shall equal cash interest payable on all Consolidated Debt for Borrowed
Money, in each case of the Borrower and its Subsidiaries for the two fiscal
quarters ending October 27, 2006, multiplied by two and (iii) for the
Measurement Period ending January 26, 2007, the amount in clause (b) shall equal
cash interest payable on all Consolidated Debt for Borrowed Money, in each case
of the Borrower and its Subsidiaries for the three fiscal quarters ending
January 26, 2007, multiplied by 4/3.
 
“Consolidated Total Leverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated Debt for Borrowed Money of the Borrower and its
Subsidiaries at such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.
 
“Continuing Directors” means the directors of the Borrower on the date hereof
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.
 
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.
 
“Convertible Notes” has the meaning specified in the Preliminary Statements.
 
“Cracker Barrel” means Cracker Barrel Old Country Store, Inc., a Subsidiary of
the Borrower as of the date hereof.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.
 
“Debt” of any Person means, without duplication, (a) all Consolidated Debt for
Borrowed Money, (b) all Obligations of such Person for the deferred purchase
price of property or services (other than trade payables not overdue by more
than 60 days incurred in the ordinary course of such Person’s business), (c) all
Obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Obligations of such Person as lessee under
Capitalized Leases, (f) all Obligations of such Person under acceptance, letter
of credit or similar facilities, (g) all Obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any warrants, rights or options
to acquire such Equity Interests, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, other than amounts due for a period not
exceeding five (5) Business Days for the purchase of the Borrower’s outstanding
common stock as permitted by this Agreement, (h) all Obligations of such Person
in respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Synthetic Debt of such Person, (j) Obligations under direct or indirect
guaranties in respect of, and Obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, Debt of any other Person of the kinds referred to in clauses (a) through (i)
above and (k) all Debt referred to in clauses (a) through (i) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt. The amount of any Debt referred to in clause (j) shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Debt is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith.
 
7

--------------------------------------------------------------------------------


“Default” means any Event of Default specified in Section 6.01 or any event that
would constitute an Event of Default but for the passage of time or the
requirement that written notice be given or both.
 
“Default Interest” has the meaning specified in Section 2.07(b).
 
“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time.
 
“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by the Swing
Line Bank, (b) the Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a L/C Credit Extension made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any other Lender Party pursuant to
Section 2.13 to purchase any participation in Advances owing to such other
Lender Party and (e) any Agent or the Issuing Bank pursuant to Section 7.05 to
reimburse such Agent or the Issuing Bank for such Lender Party’s ratable share
of any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank as provided therein. In the event that a portion of a Defaulted
Amount shall be deemed paid pursuant to Section 2.15(a), the remaining portion
of such Defaulted Amount shall be considered a Defaulted Amount originally
required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------


 
“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(f).
 
“Delayed Draw Commitment Fee” has the meaning specified in Section 2.08(a)(ii).
 
“Disclosed Litigation” has the meaning specified in Section 3.01(f).
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” in the Lender
Addendum delivered by such Lender Party or in the Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund, (d) any Federal Reserve Bank, and (e) any other
Person (other than an individual) approved by (i) the Administrative Agent, and
(ii) in the case of an assignment of a Revolving Credit Commitment, (x) the
Issuing Bank and (y) unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld, delayed or
conditioned); provided, however, that neither any Loan Party nor any Affiliate
of a Loan Party shall qualify as an Eligible Assignee under this definition.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
 
9

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
 
“Escrow Bank” has the meaning specified in Section 2.15(c).
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” in the Lender
Addendum delivered by such Lender Party or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates), by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.
 
 
10

--------------------------------------------------------------------------------


“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
 
“Events of Default” has the meaning specified in Section 6.01 (for the avoidance
of doubt, with the passage of time or the giving of written notice as specified
in Section 6.01 completed).
 
“Excess Cash Flow” means, for any period, (a) the Consolidated EBITDA of the
Borrower and its Subsidiaries for such period, minus (b) to the extent permitted
under this Agreement and paid during such period, the sum of:
 
(i)  the aggregate amount of Capital Expenditures of the Borrower (to the extent
not financed with Debt or equity) plus
 
(ii)  the aggregate amount of all regularly scheduled principal payments of Debt
plus
 
(iii)    the aggregate principal amount of all optional prepayments of Debt
described in clause (ii) above (other than Debt that is
revolving in nature) plus
 
(iv)  the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such period pursuant to Section 2.06(b)(ii) in respect of
Net Cash Proceeds of the type described in clause (a) of the definition thereof
to the extent that the applicable Net Cash Proceeds were taken into account in
calculating Consolidated EBITDA for such period; plus
 
(v)  the aggregate amount of cash taxes paid in such period; plus
 
(vi)  the aggregate amount of cash interest expenses paid in such period; plus
 
(vii)  the aggregate amount of permitted dividends, distributions and
repurchases in respect of the Borrower’s Equity Interests.
 
 
11

--------------------------------------------------------------------------------


“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the date hereof, other than intercompany debt.
 
“Existing Issuing Bank” means SunTrust Bank in its capacity as an issuing bank
with respect to the Existing Letter of Credit.
 
“Existing Letter of Credit” means the letter of credit outstanding as of the
date hereof that was issued pursuant to the Revolving Credit Loan Agreement
dated as of February 21, 2003 among the Borrower, SunTrust Bank, as agent, and
the other lenders party thereto.
 
“Extension of Credit” means the making of an Advance or the issuance or renewal
of a Letter of Credit.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, pension plan reversions, proceeds of insurance (including, without
limitation, any key man life insurance, except to the extent such insurance is
used to pay costs of benefits or replacement expenses for the covered parties,
but excluding proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price adjustment
received in connection with any purchase agreement; provided, however, that an
Extraordinary Receipt shall not include Net Cash Proceeds nor shall it include
(a) cash receipts received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (i) in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of the Loan Documents, so long as such application is made within 12
months after the occurrence of such damage of loss or (ii) are received by any
Person in respect of any third party claim against such Person and applied to
pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto or (b) disbursements or
liquidations from the Borrower’s Non-Qualified Deferred Compensation Plan made
to fund distributions to participants, in each case as confirmed in writing to
the Administrative Agent.
 
“Facility” means the Term B-1 Facility, the Term B-2 Facility, the Revolving
Credit Facility, the Swing Line Facility or the Letter of Credit Facility.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” means the fee letter dated March 16, 2006 among the Borrower, the
Administrative Agent and the Arranger, as amended.
 
 
12

--------------------------------------------------------------------------------


“Fiscal Year” means the regular reporting year of the Borrower and its
consolidated Subsidiaries ending on the Friday nearest July 31st in any calendar
year.
 
“Foreign Benefit Arrangement” has the meaning specified in Section 4.01(p)(vi).
 
“Foreign Plan” has the meaning specified in Section 4.01(p)(vi).
 
“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“Granting Lender” has the meaning specified in Section 9.07(k).
 
“GAAP” has the meaning specified in Section 1.03.
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
 
“Guaranteed Obligations” has the meaning specified in Section 8.01.
 
“Guarantors” means each of the Subsidiaries of the Borrower listed on Schedule I
hereto and each other Subsidiary of the Borrower that shall be required to
execute and deliver a guaranty pursuant to Section 5.01(j).
 
“Guaranty” means the guaranty set forth in Article VIII together with each other
guaranty and Guaranty Supplement delivered pursuant to Section 5.01(j), in each
case as amended, amended and restated, modified or otherwise supplemented.
 
“Guaranty Supplement” has the meaning specified in Section 8.07.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, toxic mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate, commodity or currency swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements
(including, without limitation, all “swap agreements” as defined in 11 U.S.C. §
101).
 
“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.
 
 
13

--------------------------------------------------------------------------------


“Indemnified Party” has the meaning specified in Section 9.04(b).
 
“Information Memorandum” means the information memorandum dated March, 2006
based on information provided by the Borrower used by the Arranger in connection
with the syndication of the Commitments.
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (Charlotte, North Carolina time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
 
(c)  the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
 
(d)  Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
 
(e)  whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;
 
 
14

--------------------------------------------------------------------------------


(f)  whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and
 
(g)  in respect of the initial Interest Period for Term B-2 Advances, to the
extent any Term B-2 Advances are made during the middle of an Interest Period
with respect to any other Term Advance (each an “Existing Term Advance”)
outstanding immediately prior to the making of such Term B-2 Advances, each
Interest Period of such Term B-2 Advances shall be lined up with the Interest
Period or Interest Periods of the Existing Term Advances as soon as possible.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Inventory” of any Person means all such Person’s inventory in all of its forms,
including, without limitation, (a) all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, production, preparation
or shipping thereof, (b) goods in which such Person has an interest in mass or a
joint or other interest or right of any kind (including, without limitation,
goods in which such Person has an interest or right as consignee) and (c) goods
that are returned to or repossessed or stopped in transit by such Person), and
all accessions thereto and products thereof and documents therefor.
 
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person. The
amount of any Investment shall be the original principal or capital amount
thereof less the sum of (a) all cash returns of principal or equity thereon and
(b) in the case of any guaranty, any reduction in the aggregate amount of
liability under such guaranty to the extent that such reduction is made strictly
in accordance with the terms of such guaranty (and, in each case, without
adjustment by reason of the financial condition of such other Person).
 
“Issuing Banks” means Wachovia, and, insofar as the Existing Letter of Credit is
concerned, the Existing Issuing Bank, and any Eligible Assignee to which the
Letter of Credit Commitment hereunder has been assigned pursuant to Section 9.07
so long as each such Eligible Assignee expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as Wachovia, the Existing
Issuing Bank or such Eligible Assignee, as the case may be, shall have a Letter
of Credit Commitment.
 
“L/C Collateral Account” “means an interest bearing account of the Borrower to
be designated by the Borrower as the L/C Collateral Account and maintained with
the Collateral Agent.
 
“L/C Credit Extension” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.
 
“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii)(A).
 
“Leased Real Properties” means those properties listed in Schedule 4.01(w)(i).
 
 
15

--------------------------------------------------------------------------------


“Lender Addendum” shall mean, with respect to any Lender Party on or prior to
the date of Initial Extension of Credit, a Lender Addendum in the form of
Exhibit C-1, or such other form as may be supplied by the Administrative Agent,
to be executed and delivered by such Lender Party on or prior to the date
hereof.
 
“Lender Party” means any Lender, the Issuing Banks or the Swing Line Bank.
 
“Lenders” means each Person listed on the signature pages hereof as a Lender as
of the date hereof, each Person that has become a Lender by executing and
delivering a Lender Addendum on or prior to the date of Initial Extension of
Credit and each Person that shall become a Lender hereunder pursuant to
Section 9.07, for so long as such Person shall be a party to this Agreement.
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name in the Lender
Addendum delivered by the Issuing Bank under the caption “Letter of Credit
Commitment” or, if the Issuing Bank has entered into an Assignment and
Acceptance, set forth for the Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as the Issuing Bank’s “Letter
of Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. The aggregate Letter of Credit Commitments are (before
giving effect to any reduction pursuant to Section 2.05) $50,000,000.
 
“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Bank’s Letter of Credit Commitment at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.
 
“Letters of Credit” has the meaning specified in Section 2.01(d).
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty,
(d) the Collateral Documents, (e) the Fee Letter and (f) each Letter of Credit
Agreement, in each case as amended, and excluding any Secured Hedge Agreement.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Logan’s” means Logan’s Roadhouse, Inc., a Subsidiary of the Borrower as of the
date hereof.
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means any material adverse change in the business,
operations, condition (financial or otherwise), assets, liabilities (whether
actual or contingent) or prospects of the Borrower and its subsidiaries, taken
as a whole.
 
 
16

--------------------------------------------------------------------------------


“Material Adverse Effect” means any event, condition or circumstance,
individually or in the aggregate, that has had, or could reasonably be expected
to have, a material adverse effect on (a) the business, operations, condition
(financial or otherwise), assets, liabilities (whether actual or contingent) or
prospects of the Borrower and its subsidiaries, taken as a whole, (b) the rights
and remedies of any Agent or any Lender Party under any Transaction Document or
(c) the ability of any Loan Party to perform its Obligations under any
Transaction Document to which it is or is to be a party.
 
“Material Contract” means any contract where the failure by any party thereto to
perform its Obligations thereunder could be reasonably likely to have a Material
Adverse Effect.
 
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date or, if less than four consecutive fiscal quarters of the Borrower have
been completed since the date of the Initial Extension of Credit, the fiscal
quarters of the Borrower that have been completed since the date of the Initial
Extension of Credit.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
 
“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition (other than by short-term lease but including by way of the
occurrence of an event that gives rise to insurance proceeds) of any asset
(other than Inventory in the ordinary course of business), excluding
disbursements or liquidations from the Borrower’s Non-Qualified Deferred
Compensation Plan made to fund distributions to participants, or (b) the
incurrence or issuance of any Debt or (c) the sale or issuance of any Equity
Interests (including, without limitation, any capital contribution) by any
Person (excluding proceeds received pursuant to director or employee option
plans or other employee benefit plans) or (d) any Extraordinary Receipt received
by or paid to or for the account of any Person, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (i) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder’s fees and other similar fees and
commissions, (ii) the amount of taxes estimated in the Borrower’s good faith to
be paid in connection with or as a result of such transaction, (iii) the amount
of any Debt secured by a Lien on such asset that, by the terms of the agreement
or instrument governing such Debt, is required to be repaid upon such
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid to a
Person that is not an Affiliate of such Person or any Loan Party or any
Affiliate of any Loan Party and are properly attributable to such transaction or
to the asset that is the subject thereof, and (iv) the amount of consideration
paid in connection with the purchase, repurchase or buy-out of leases or the
exercise of any option to purchase real estate, improvements, fixtures or
equipment used in its operations by the Borrower or its Subsidiaries; provided
such purchase, re-purchase, buy-out or exercise of such option is made within
six months of the receipt of such cash proceeds with respect thereto; provided,
however, that if any amounts described in clauses (i) and (ii) estimated to be
paid in connection with or as a result of any such transaction are not paid
within one year following the date of such transaction, the excess of such
estimated amounts over the amount of such fees, discounts, commissions and taxes
paid within such one-year period in connection with or as a result of such
transaction shall be “Net Cash Proceeds” at the end of such one-year period;
provided further that Net Cash Proceeds shall not include any such insurance
proceeds to the extent such insurance proceeds are applied to the replacement of
the asset or property in respect of which such insurance proceeds were received,
so long as such application is made within 12 months after the occurrence of the
event giving rise to such insurance proceeds; provided further that Net Cash
Proceeds shall not include any cash receipts from any transaction described in
clause (a) or (d) above to the extent (A) such cash receipts are reinvested in
the same or similar assets of the Borrower and its Subsidiaries within 365 days
after the date of receipt thereof or (B) the proceeds of such cash receipts
(individually or in the aggregate) shall not exceed $10 million.
 
 
17

--------------------------------------------------------------------------------


“Non-Qualified Deferred Compensation Plan” means the Borrower’s 2005
Non-Qualified Savings Plan effective January 1, 2005.
 
“Note” means a Term Note or a Revolving Credit Note.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, reimbursement amounts, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.
 
“Open Year” has the meaning specified in Section 4.01(q)(iii).
 
“Other Taxes” has the meaning specified in Section 2.12(b).
 
“Owned Real Properties” means those properties listed in Schedule 4.01(w).
 
 
18

--------------------------------------------------------------------------------


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Disposition” has the meaning specified in Section 5.02(e)(vi).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01 (b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 60 days or are
being contested in good faith and by appropriate proceedings and as to which
appropriate reserves are being maintained and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes; (e) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 6.01(g); and (f) deposits to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligation, surety and appeal bonds and other obligations of a
like nature, in each case in the ordinary course of business.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pledge Agreement” has the meaning specified in Section 3.01(a)(iii).
 
“Pledged Debt” has the meaning specified in the Pledge Agreement.
 
“Pledged Shares” has the meaning specified in the Pledge Agreement.
 
“Post Petition Interest” has the meaning specified in Section 8.08(b).
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is an amount equal to the
Revolving Credit Facility at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in
effect immediately prior to such termination).
 
 
19

--------------------------------------------------------------------------------


“Real Property Lease” means all of the leases of real property under which any
Loan Party or any of its Subsidiaries is the lessor or the lessee from time to
time.
 
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Refinancing” has the meaning specified in the Preliminary Statements.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Documents” means the Tender Offer Documents made by the Borrower to its
shareholders, any other document related to the Repurchase.
 
“Replaced Lender” has the meaning specified in Section 2.17.
 
“Replacement Lender” has the meaning specified in Section 2.17.
 
“Repurchase” has the meaning specified in the Preliminary Statements.
 
“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate unused Term
Commitments at such time and (d) the aggregate Unused Revolving Credit
Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time, (iii) the aggregate unused
Term Commitment of such Lender at such time and (iv) the Unused Revolving Credit
Commitment of such Lender at such time. For purposes of this definition, the
aggregate principal amount of Swing Line Advances owing to the Swing Line Bank
and L/C Credit Extensions owing to the Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments.
 
“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of (i) the Revolving Credit Advances, (ii) the Swing Line
Advances and (iii) the L/C Credit Extensions outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(c) the aggregate Unused Revolving Credit Commitments at such time; provided,
however, that if any Revolving Credit Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Revolving
Credit Lenders at such time (i) the aggregate principal amount of (A) the
Revolving Credit Advances, (B) the Swing Line Advances and (C) the L/C Credit
Extensions owing to such Revolving Credit Lender (in its capacity as a Revolving
Credit Lender) and outstanding at such time, (ii) such Revolving Credit Lender’s
Pro Rata Share of the aggregate Available Amount of all Letters of Credit
outstanding at such time and (iii) the Unused Revolving Credit Commitment of
such Revolving Credit Lender at such time. For purposes of this definition, the
aggregate principal amount of Swing Line Advances owing to the Swing Line Bank
and L/C Credit Extensions owing to the Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments.
 
20

--------------------------------------------------------------------------------


“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.
 
“Revolving Credit Advance” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.
 
“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth in the Lender Addendum delivered by such
Revolving Credit Lender under the caption “Revolving Credit Commitment” or, if
such Lender has entered into one or more Assignment and Acceptances, set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 9.07(d) as such Lender’s “Revolving Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05. The
aggregate Revolving Credit Commitments are (before giving effect to any
reduction pursuant to Section 2.05) $250 million.
 
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.08(a).
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
 
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, L/C Credit Extensions and Swing
Line Advances made by such Lender, as amended, endorsed or replaced.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by the Collateral Documents.
 
“Secured Obligations” has the meaning specified in Section 2 of the Pledge
Agreement and shall include, without limitation, the obligations of the Borrower
under each Secured Hedge Agreement.
 
“Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.
 
21

--------------------------------------------------------------------------------


“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date, after giving effect to any transaction contemplated to be
consummated as of such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“SPC” has the meaning specified in Section 9.07(k).
 
“Subordinated Obligations” has the meaning specified in Section 8.08.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
 
“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).
 
“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before giving effect to the Initial Extension of Credit that remains
outstanding immediately after giving effect to the Initial Extension of Credit,
other than intercompany debt.
 
“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to Section
2.02(b).
 
“Swing Line Bank” means Wachovia and any Eligible Assignee to which the Swing
Line Commitment hereunder has been assigned pursuant to Section 9.07 so long as
such Eligible Assignee expressly agrees to perform in accordance with their
terms all obligations that by the terms of this Agreement are required to be
performed by it as a Swing Line Bank and notifies the Administrative Agent of
its Applicable Lending Office and the amount of its Swing Line Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as Wachovia or such Eligible Assignee, as the case may be, shall have a
Swing Line Commitment.
 
22

--------------------------------------------------------------------------------


“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).
 
“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth in the Lender Addendum delivered by the Swing Line Bank
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Acceptance, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Swing Line Bank’s “Swing Line Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05. The aggregate Swing Line
Commitments are (before giving effect to any reduction pursuant to Section 2.05)
$25,000,000.
 
“Swing Line Facility” means, at any time, an amount equal to the amount of the
Swing Line Bank’s Swing Line Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
 
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt,” all (a) Obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”), (b)
Obligations of such Person in respect of transactions entered into by such
Person, the proceeds from which would be reflected on the financial statements
of such Person in accordance with GAAP as cash flows from financings at the time
such transaction was entered into (other than as a result of the issuance of
Equity Interests) and (c) Obligations of such Person in respect of other
transactions entered into by such Person that are not otherwise addressed in the
definition of “Debt” or in clause (a) or (b) above that are intended to function
primarily as a borrowing of funds (including, without limitation, any minority
interest transactions that functions primarily as a borrowing.
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Tender Offer Documents” means the Offer to Purchase of the Borrower dated March
31, 2006 and the related Tender Offer Statement on Schedule TO and all
attachments and exhibits thereto.
 
“Term Advance” means a Term B-1 Advance or a Term B-2 Advance.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.
 
“Term Commitment” means, with respect to any Term Lender at any time, the sum of
such Lender’s Term B-1 Commitment and such Lender’s Term B-2 Commitment.
 
“Term Facility” means, collectively, the Term B-1 Facility and the Term B-2
Facility.
 
“Term Lender” means any Term B-1 Lender or Term B-2 Lender.
 
“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender, as amended, endorsed or replaced.
 
23

--------------------------------------------------------------------------------


“Term B-1 Advance” has the meaning specified in Section 2.01(a)(i).
 
“Term B-1 Commitment” means, with respect to any Term B-1 Lender at any time,
the amount set forth in the Lender Addendum delivered by such Term B-1 Lender
under the caption “Term B-1 Commitment” or, if such Lender has entered into one
of more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term B-1 Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.05. The aggregate Term B-1 Commitments are
(before giving effect to any reduction pursuant to Section 2.05) $800 million.
 
“Term B-1 Facility” means, at any time, the aggregate amount of the Term B-1
Lenders’ Term B-1 Commitments at such time.
 
“Term B-1 Lender” means any Lender that has a Term B-1 Commitment.
 
“Term B-2 Advance” has the meaning specified in Section 2.01(a)(ii).
 
“Term B-2 Availability Period” means the period from and including the Effective
Date to the earlier of (a) October 27, 2007 and (b) the date of termination in
whole of the Term Commitments pursuant to Section 2.05 or 6.01.
 
“Term B-2 Commitment” means, with respect to any Term B-2 Lender at any time,
the amount set forth in the Lender Addendum delivered by such Term B-2 Lender
under the caption “Term B-2 Commitment” or, if such Lender has entered into one
of more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term B-2 Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.05. The aggregate Term B-2 Commitments are
(before giving effect to any reduction pursuant to Section 2.05) $200 million.
 
“Term B-2 Facility” means, at any time, the aggregate amount of the Term B-2
Lenders’ Term B-2 Commitments at such time.
 
“Term B-2 Lender” means any Lender that has a Term B-2 Commitment.
 
“Termination Date” means (a) with respect to the Term Facility, the earlier of
April 27, 2013 and the date of termination in whole of the Term Commitments
pursuant to Section 6.01, and (b) with respect to the Revolving Credit Facility,
the earlier of April 27, 2011 and the date of termination in whole of the
Revolving Credit Commitments pursuant to Section 2.05 or 6.01 and (c) with
respect to the Swing Line Facility and the Letter of Credit Facility, the
earlier of April 27, 2011 and the date of termination in whole of the Swing Line
Facility or the Letter of Credit Commitment, as the case may be, in each case
pursuant to Section 2.05 or 6.01.
 
“Transaction” means the Repurchase and the other transactions contemplated by
the Transaction Documents.
 
“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
24

--------------------------------------------------------------------------------


“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances, Swing Line Advances and L/C Credit Extensions
made by such Lender (in its capacity as a Lender) and outstanding at such time
plus (without duplication of any amount described in clause (i)) (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all L/C
Credit Extensions made by the Issuing Bank pursuant to Section 2.03(c) and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time. For the avoidance of doubt, such Lender’s Pro Rata
Share of the amounts in clauses (b)(ii)(B) and (b)(ii)(C) above shall be reduced
on a dollar-for-dollar basis by the amount of L/C Credit Extensions or Swing
Line Advances, as applicable, made by such Lender, as described in clause (b)(i)
above.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Wachovia” has the meaning specified in the Preliminary Statements.
 
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02.   Computation of Time Periods; Other Definitional Provisions
 
. In this Agreement and the other Loan Documents in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03.   Accounting Terms
 
. All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(i) (“GAAP”).
 
 
25

--------------------------------------------------------------------------------


ARTICLE II  
 
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
 
SECTION 2.01.   The Advances and the Letters of Credit.  (a)(i) The Term B-1
Advances. Each Term B-1 Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance (a “Term B-1 Advance”) to the
Borrower on or after the Effective Date in an amount not to exceed such Lender’s
Term B-1 Commitment at such time, consisting of Term B-1 Advances made
simultaneously by the Term B-1 Lenders ratably according to their Term B-1
Commitments. Amounts borrowed under this Section 2.01(a)(i) and repaid or
prepaid may not be reborrowed.
 
(ii) The Term B-2 Advances. Each Term B-2 Lender severally agrees, on the terms
and conditions hereinafter set forth, to make either one advance or two advances
of equal principal amount (each, a “Term B-2 Advance”) to the Borrower on any
Business Day during the Term B-2 Availability Period in an aggregate amount for
all such advances not to exceed such Lender’s Term B-2 Commitment at such time,
consisting of Term B-2 Advances made simultaneously by the Term B-2 Lenders
ratably according to their Term B-2 Commitments. Amounts borrowed under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed.
 
(b)  The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Business Day after the date of Initial
Extension of Credit until the Termination Date in respect of the Revolving
Credit Facility in an amount for each such Advance not to exceed such Lender’s
Unused Revolving Credit Commitment at such time. Each Revolving Credit Borrowing
shall be, in the case of a Eurodollar Rate Advance, in an aggregate amount of
$5,000,000 or an integral multiple of $100,000 in excess thereof, or, in the
case of a Base Rate Advance, in an aggregate amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof (other than a Revolving Credit Borrowing
the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or outstanding L/C Credit Extensions) and shall
consist of Revolving Credit Advances made simultaneously by the Revolving Credit
Lenders ratably according to their Revolving Credit Commitments. Within the
limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment in
effect from time to time, the Borrower may borrow under this Section 2.01(b),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(b).
 
(c)  The Swing Line Advances. The Swing Line Bank agrees on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in respect of the Revolving Credit Facility (i) in an
aggregate amount for all Swing Line Advances not to exceed at any time
outstanding the Swing Line Bank’s Swing Line Commitment at such time and (ii) in
an amount for each such Swing Line Borrowing not to exceed the aggregate of the
Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time. No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance. Each Swing Line Borrowing shall be
in an amount of $100,000 or an integral multiple of $100,000 in excess thereof
and shall bear interest at the Base Rate plus the Applicable Percentage then
applicable, or a rate mutually agreed by the Borrower and the Swing Line Bank.
Within the limits of the Swing Line Facility and within the limits referred to
in clause (ii) above, the Borrower may borrow under this Section 2.01(c), repay
pursuant to Section 2.04(c) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(c). Immediately upon the making of a Swing Line Advance,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Advance in an amount equal to such Lender’s Pro
Rata Share of such Swing Line Advance.
 
26

--------------------------------------------------------------------------------


(d)  The Letters of Credit. The Existing Issuing Bank, the Lenders and the
Borrower agree that effective as of the Effective Date, the Existing Letter of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement. Each Issuing Bank
(other than the Existing Issuing Bank) agrees, on the terms and conditions
hereinafter set forth, to issue (or cause its Affiliate that is a commercial
bank to issue on its behalf) letters of credit (together with the Existing
Letter of Credit, the “Letters of Credit”) in U.S. Dollars for the account of
the Borrower from time to time on any Business Day during the period from the
Effective Date until 60 days before the Termination Date in respect of the
Revolving Credit Facility in an aggregate Available Amount (i) for all Letters
of Credit not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y)  the Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the earlier of (a)
one year after its date of issuance and (b) the 60th day prior to the
Termination Date in respect of the Revolving Credit Facility, but may by its
terms be renewable annually in accordance with the applicable Letter of Credit
Agreement. Within the limits of the Letter of Credit Facility, and subject to
the limits referred to above, the Borrower may request the issuance of Letters
of Credit under this Section 2.01(d), repay any L/C Credit Extensions resulting
from drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(d). Notwithstanding
anything to the contrary contained herein or in the Existing Letter of Credit
(including any automatic renewal provision), the Existing Letter of Credit may
not be renewed after the Effective Date and shall expire on the expiration date
in effect as of the Effective Date without giving effect to any renewal of the
Existing Letter of Credit.
 
SECTION 2.02.   Making the Advances.  (a)  Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (Charlotte, North Carolina time) on the third Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Appropriate Lender prompt notice
thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing, or by telephone, confirmed promptly in writing, or telex or telecopier,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 11:00 A.M. (Charlotte, North Carolina time) in the case of a
Borrowing consisting of Eurodollar Rate Advances and 2:00 P.M. (Charlotte, North
Carolina time) in the case of a Borrowing consisting of Base Rate Advances, in
each case on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments under the applicable
Facility of such Lender and the other Appropriate Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account no
later than 2:00 P.M. (Charlotte, North Carolina time) on the date of such
Borrowing); provided, however, that, in the case of any Revolving Credit
Borrowing, the Administrative Agent shall first apply such funds to prepay
ratably the aggregate principal amount of any Swing Line Advances and L/C Credit
Extensions outstanding at such time, together with interest accrued and unpaid
thereon to and as of such date.
 
27

--------------------------------------------------------------------------------


(b)  (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (Charlotte, North Carolina time) on the date of the proposed Swing
Line Borrowing, by the Borrower to the Swing Line Bank and the Administrative
Agent. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be in writing, or by telephone, confirmed promptly in writing,
or telex or telecopier, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing). The Swing Line Bank will make the amount of the requested
Swing Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account no later than 2:00 P.M. (Charlotte,
North Carolina time) on the date of such Borrowing).
 
(ii)  The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02. The Swing Line Bank shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Notice of Borrowing available for the account of its Applicable Lending Office
to the Administrative Agent for the account of the Swing Line Bank, by deposit
to the Administrative Agent’s Account, in same date funds, not later than 11:00
A.M. on the day specified in such Notice of Borrowing.
 
(iii)  If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in Section
2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Advance and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Bank pursuant to Section 2.02(b)(ii)
shall be deemed payment in respect of such participation.
 
(iv)  If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
plus 1/2 of 1%.
 
28

--------------------------------------------------------------------------------


(v)  Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to Section 2.02(b)(ii) is subject to satisfaction of the conditions set
forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.
 
(c)  Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing during the period from the date hereof until the
earlier of (x) thirty days thereafter and (y) the completion of the primary
syndication of the Facilities, as determined by the Administrative Agent in its
sole discretion, or for any Borrowing if the aggregate amount of such Borrowing
is less than $5,000,000 or if the obligation of the Appropriate Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09 or
Section 2.10 and (ii) the Term Advances may not be outstanding as part of more
than 6 separate Borrowings and the Revolving Credit Advances may not be
outstanding as part of more than 5 separate Borrowings.
 
(d)  Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure by the Loan
Parties to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
 
(e)  Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate plus 1/2 of 1%. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.
 
29

--------------------------------------------------------------------------------


(f)  The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.   Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (Charlotte, North Carolina time) on the
tenth Business Day prior to the date of the proposed issuance of such Letter of
Credit (or such later day as the Issuing Bank shall agree), by the Borrower to
the Issuing Bank, which shall give to the Administrative Agent prompt notice
thereof by telecopier or electronic communication. Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be in writing, or by
telephone, confirmed promptly in writing, or telecopier or electronic
communication, specifying therein the requested (i) date of such issuance (which
shall be a Business Day), (ii) Available Amount of such Letter of Credit (which
amount shall not be less than $1,000,000 unless otherwise agreed by the Issuing
Bank and to the Administrative Agent), (iii) expiration date of such Letter of
Credit, (iv) name and address of the beneficiary of such Letter of Credit and
(v) form of such Letter of Credit, and shall be accompanied by such application
and agreement for letter of credit as the Issuing Bank may specify to the
Borrower for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If (A) the requested form of such Letter of Credit is
acceptable to the Issuing Bank in its sole discretion and (B) it has not
received notice of objection to such issuance from the Required Lenders, the
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at the Issuing
Bank’s office referred to in Section 9.02 or as otherwise agreed with the
Borrower in connection with such issuance. In the event and to the extent that
the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.
 
(b)  Letter of Credit Reports. Upon request by the Administrative Agent, the
Issuing Bank shall furnish (i) to the Administrative Agent on or about the first
Business Day of each month a written report summarizing issuance and expiration
dates of Letters of Credit issued during the previous month and drawings during
such month under all Letters of Credit, (ii) to each Revolving Credit Lender on
or about the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued during the preceding
month and drawings during such month under all Letters of Credit and (iii) to
the Administrative Agent and each Revolving Credit Lender on or about the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit.
 
(c)  Participations in Letters of Credit. Upon the issuance of a Letter of
Credit by the Issuing Bank under Section 2.03(a) or the deemed issuance of the
Existing Letter of Credit under Section 2.01(e), the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Lender’s Pro Rata Share of the Available Amount of
such Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(d) (or which has
been so reimbursed but must be returned or restored by the Issuing Bank because
of the occurrence of an event specified in Section 6.01(f) or otherwise) by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Issuing Bank by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to such
Lender’s Pro Rata Share of such L/C Disbursement. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire and pay for
participations pursuant to this Section 2.03(c) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any off-set, abatement, withholding or reduction whatsoever. If
and to the extent that any Revolving Credit Lender shall not have so made the
amount of such L/C Disbursement available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such L/C Disbursement is due pursuant to Section 2.04(d) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of the Issuing Bank, as applicable. If such Lender shall
pay to the Administrative Agent such amount for the account of the Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a L/C Credit Extension made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the L/C
Credit Extension made by the Issuing Bank shall be reduced by such amount on
such Business Day.
 
30

--------------------------------------------------------------------------------


(d)  Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a L/C Credit Extension, which shall be a Base
Rate Advance, in the amount of such draft.
 
(e)  Failure to Make L/C Credit Extensions. The failure of any Lender to make
the L/C Credit Extension to be made by it on the date specified in Section
2.03(c) shall not relieve any other Lender of its obligation hereunder to make
its L/C Credit Extension on such date, but no Lender shall be responsible for
the failure of any other Lender to make the L/C Credit Extension to be made by
such other Lender on such date.
 
(f)  Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
 
 
31

--------------------------------------------------------------------------------


SECTION 2.04.   Repayment of Advances.  (a)  Term Advances. (i) Term B-1
Advances. The Borrower shall repay to the Administrative Agent for the ratable
account of the respective Term B-1 Lenders the aggregate outstanding principal
amount of the Term B-1 Advances on the following dates in amounts specified
below (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.06):
 
Date
Amount
July 28, 2006
$2,000,000
October 27, 2006
$2,000,000
January 26, 2007
$2,000,000
April 27, 2007
$2,000,000
August 3, 2007
$2,000,000
November 2, 2007
$2,000,000
February 1, 2008
$2,000,000
May 2, 2008
$2,000,000
August 1, 2008
$2,000,000
October 31, 2008
$2,000,000
January 30, 2009
$2,000,000
May 1, 2009
$2,000,000
July 31, 2009
$2,000,000
October 30, 2009
$2,000,000
January 29, 2010
$2,000,000
April 30, 2010
$2,000,000
July 30, 2010
$2,000,000
October 29, 2010
$2,000,000
January 28, 2011
$2,000,000
April 29, 2011
$2,000,000
July 29, 2011
$2,000,000
October 28, 2011
$2,000,000
January 27, 2012
$2,000,000
April 27, 2012
$2,000,000
August 3, 2012
$2,000,000
November 2, 2012
$2,000,000
February 1, 2013
$2,000,000
April 27, 2013
All remaining balance of Term B-1 Advances



provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of each Term Facility and in any event shall be in
an amount equal to the aggregate principal amount of the Term Advances
outstanding on such date; provided, further, that upon the making of any Term
B-2 Advances, the amortization schedule set forth above and this Section
2.04(a)(i) shall be subject to Section 2.04(a)(ii).
 
(ii)  Term B-2 Advances. The Borrower shall repay to the Administrative Agent
for the ratable account of the respective Term B-2 Lenders the aggregate
outstanding principal amount of the Term B-2 Advances as follows: upon the
making of any Term B-2 Advances pursuant to Section 2.01(a)(ii), (x)
amortization shall commence with respect to such Term B-2 Advances and shall be
payable in the same proportions (adjusted for the later commencement date) and
on the dates as amortization is payable on the Term B-1 Advances, (y) Section
2.04(a) and the amortization schedule set forth herein shall be deemed amended
to the extent necessary to incorporate the amortization of such Term B-2
Advances and (z) any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and made available to the other parties hereto.
 
32

--------------------------------------------------------------------------------


(b)  Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date in respect of the Revolving Credit Facility the aggregate principal amount
of the Revolving Credit Advances then outstanding.
 
(c)  Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh Business Day after the requested date of such
Borrowing) and the Termination Date in respect of the Revolving Credit Facility.
 
(d)  L/C Credit Extensions. (i) The Borrower shall repay to the Administrative
Agent for the account of the Issuing Bank and each other Revolving Credit Lender
that has made a L/C Credit Extension on the earlier of demand and the
Termination Date in respect of the Revolving Credit Facility the outstanding
principal amount of each L/C Credit Extension made by each of them.
 
(ii)  The Obligations of the Borrower (with respect to payment) and the
Revolving Credit Lenders under this Agreement, any Letter of Credit Agreement
and any other agreement or instrument relating to any Letter of Credit in
respect of any Letter of Credit (including all reimbursement obligations payable
to the Issuing Bank with respect thereto) shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, any or all of
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
the Issuing Bank of any draft or the reimbursement by the Borrower thereof):
 
(A)  any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
 
(B)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
 
(C)  the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
 
(D)  any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
33

--------------------------------------------------------------------------------


(E)  payment by the Issuing Bank under a Letter of Credit against presentation
of a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;
 
(F)  any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
 
(G)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
 
SECTION 2.05.   Termination or Reduction of the Commitments.  (a)  Optional. The
Borrower may, upon at least five Business Days’ written notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Term B-1 Commitments, the Term B-2 Commitments, the Swing Line Facility
and the Letter of Credit Facility and the Unused Revolving Credit Commitments;
provided, however, that each partial reduction of a Facility (i) shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) shall be made ratably among the Appropriate Lenders in
accordance with their Commitments with respect to such Facility. Any such
termination or reduction of the Unused Revolving Credit Commitments shall be
permanent.
 
(b)  Mandatory. (i) Upon each making of the Term Advances, the aggregate Term
Commitments of the Term Lenders shall be automatically and permanently reduced,
on a pro rata basis, by an amount equal to the aggregate amount of such Term
Advances. The Term B-1 Commitment shall automatically terminate in whole upon
the drawing thereunder. The Term B-2 Commitment shall automatically terminate in
whole upon the earlier to occur of (A) the second drawing thereunder and (B) the
end of the Term B-2 Availability Period.
 
(ii)  The Letter of Credit Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Letter of Credit Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
 
(iii)  The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.
 
SECTION 2.06.   Prepayments.  (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Advance, the Borrower shall also pay
any amounts owing pursuant to Section 9.04(c). Each such prepayment shall be
applied ratably to the amortization installments under the Term Facility.
 
34

--------------------------------------------------------------------------------


(b)  Mandatory. (i) The Borrower shall, on the 90th day following the end of
each Fiscal Year, commencing in respect of the Fiscal Year ended on or about
August 3, 2007, prepay an aggregate principal amount of the Advances comprising
part of the same Borrowings and (if applicable pursuant to Section 2.06(b)(vi)
below) deposit an amount in the Collateral Account in an amount equal to, (A) at
any time when the Consolidated Total Leverage Ratio as of the end of the
applicable Fiscal Year is greater than 2.50:1.00, 50% of the amount of Excess
Cash Flow for such Fiscal Year and (B) at any time when the Consolidated Total
Leverage Ratio as of the end of the applicable Fiscal Year is less than or equal
to 2.50:1.00, 25% of the amount of Excess Cash Flow for such Fiscal Year. Each
such prepayment shall be applied first ratably to the amortization installments
under the Term Facility and second to the Revolving Credit Facility without
reduction in the Revolving Credit Commitment or the Letter of Credit Commitment
as set forth below in clause (v) of this Section 2.06(b).
 
(ii)  The Borrower shall, on the date of receipt of any Net Cash Proceeds by any
Loan Party or any of its Subsidiaries from (A) the sale, lease, transfer or
other disposition of any assets of any Loan Party or any of its Subsidiaries
(other than any sale, lease, transfer or other disposition of assets pursuant to
clause (i), (ii), (iii), (iv), (vi), (vii)(B) or (vii)(D)(except as provided in
the proviso thereto) of Section 5.02(e)), (B) the incurrence or issuance by any
Loan Party or any of its Subsidiaries of any Debt (other than Debt incurred or
issued pursuant to Section 5.02(b)), (C) the issuance of any class of equity
(other than pursuant to a Permitted Disposition or the issuance of equity
compensation to the employees of the Borrower and its Subsidiaries including
stock option exercises and restricted stock issuance), (D) any capital
contribution and (E) any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries and not otherwise included
in clause (A), (B), (C) or (D) above, prepay an aggregate principal amount of
the Advances comprising part of the same Borrowings and (if applicable pursuant
to Section 2.06(b)(vi) below) deposit an amount in the Collateral Account in an
amount equal to 100% of the amount of such Net Cash Proceeds. Each such
prepayment shall be applied first to the Term Facility to reduce in direct order
the next four scheduled amortization payments thereunder immediately following
the date of such prepayment unless and until such amortization payments have
been eliminated as a result of such reductions and, thereafter ratably to the
remaining amortization installments thereunder and second to the Revolving
Credit Facility without reduction in the Revolving Credit Commitment or the
Letter of Credit Commitment as set forth below in clause (v) of this Section
2.06(b).
 
(iii)  The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the L/C Credit Extensions and the Swing Line Advances and (if applicable
pursuant to Section 2.06(b)(vi) below) deposit an amount in the Collateral
Account in an amount equal to the amount by which (A) the sum of the aggregate
principal amount of (x) the Revolving Credit Advances, (y) the L/C Credit
Extensions and (z) the Swing Line Advances then outstanding plus the aggregate
Available Amount of all Letters of Credit then outstanding exceeds (B) the
Revolving Credit Facility on such Business Day.
 
(iv)  The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.
 
(v)  Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii), or (iii) above shall be made without reduction in the Revolving Credit
Commitment or the Letter of Credit Commitment and shall be first applied to
prepay L/C Credit Extensions then outstanding until such Advances are paid in
full, second applied to prepay Swing Line Advances then outstanding until such
Advances are paid in full, and third applied to prepay Revolving Credit Advances
then outstanding comprising part of the same Borrowings until such Advances are
paid in full and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i) or (ii) above, the amount remaining (if any)
after the prepayment in full of the Advances then outstanding may be retained by
the Borrower. Upon the drawing of any Letter of Credit for which funds are on
deposit in the L/C Collateral Account, such funds shall be applied to reimburse
the Issuing Bank or Revolving Credit Lenders, as applicable.
 
35

--------------------------------------------------------------------------------


(vi)  All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c). If any payment of
Eurodollar Rate Advances otherwise required to be made under Section 2.06(b)
would be made on a day other than the last day of the applicable Interest Period
therefor, the Borrower may direct the Administrative Agent to (and if so
directed, the Administrative Agent shall) deposit such payment in the Collateral
Account until the last day of the applicable Interest Period at which time the
Administrative Agent shall apply the amount of such payment to the prepayment of
such Advances; provided, however, that such Advances shall continue to bear
interest as set forth in Section 2.07 until the last day of the applicable
Interest Period therefor.
 
SECTION 2.07.   Interest
 
. (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(i)  Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Percentage in effect from time
to time, payable in arrears quarterly on the last day of each April, July,
October and January during such periods and on the date such Base Rate Advance
shall be Converted or paid in full.
 
(ii)  Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Percentage in effect on
the first day of such Interest Period, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
 
(b)  Default Interest. Upon the occurrence and during the continuance of a
Default under Section 6.01(a) or 6.01(f) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the Borrower pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender Party, payable in arrears
on the dates referred to in clause (i) or (ii) of Section 2.07(a), as
applicable, and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (i) or (ii) of Section 2.07(a), as applicable, and (ii) to the fullest
extent permitted by applicable law, the amount of any interest, fee or other
amount payable under this Agreement or any other Loan Document to any Agent or
any Lender Party that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid, in the case
of interest, on the Type of Advance on which such interest has accrued pursuant
to clause (i) or (ii) of Section 2.07(a), as applicable, and, in all other
cases, on Base Rate Advances pursuant to clause (i) of Section 2.07(a);
provided, however, that (x) following the acceleration of the Advances, or the
giving of notice by the Agent to accelerate the Advances, pursuant to Section
6.01, Default Interest shall accrue and be payable hereunder whether or not
previously required by the Administrative Agent and (y) at any time after the
payment of Default Interest has been required, the Required Lenders may, if they
so determine, rescind the accrual or payment of any or all Default Interest.
 
36

--------------------------------------------------------------------------------


(c)  Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.
 
SECTION 2.08.   Fees.  (a) Commitment Fee. (i) The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee (the “Revolving Credit Commitment Fee”), from and including the
date hereof in the case of each Person that is a Lender as of the date hereof
and from and including the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date in respect of the Revolving Credit Commitment,
payable in arrears, quarterly, as invoiced by the Administrative Agent on or
before the due date, on the last day of each April, July, October and January,
commencing July 31, 2006, and on the Termination Date in respect of the
applicable Facility, at the Applicable Percentage in respect of Revolving Credit
Commitment Fee on the average daily Unused Revolving Credit Commitment of such
Lender; provided, however, that (A) outstanding Swing Line Advances shall not
constitute usage of the Revolving Credit Commitments for purposes of calculating
the foregoing and (B) no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.
 
(ii) The Borrower shall pay to the Administrative Agent for the account of the
Term B-2 Lenders a commitment fee (the “Delayed Draw Commitment Fee”), from and
including the date hereof in the case of each Person that is a Lender as of the
date hereof and from and including the effective date specified in the
Assignment and Acceptance pursuant to which it became a Term B-2 Lender in the
case of each other Lender until the termination or expiration of each Lender’s
Term B-2 Commitment, payable in arrears, quarterly, as invoiced by the
Administrative Agent on or before the due date, on the last day of each April,
July, October and January, commencing July 31, 2006, and on the date of
termination of such Lender’s Term B-2 Commitment, at the Applicable Percentage
in respect of Delayed Draw Commitment Fee on the unused Term B-2 Commitment of
such Lender.
 
(b)  Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly, as invoiced by the Administrative
Agent on or before the due date, on the last day of each April, July, October
and January, commencing July 31, 2006, and on the Termination Date in respect of
the Revolving Credit Facility, on such Lender’s Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit at
the Applicable Percentage for Eurodollar Rate Advances under the Revolving
Credit Facility. Upon the occurrence and during the continuance of a Default
under Section 6.01(a) or 6.01(f) or an Event of Default, the amount of
commission payable by the Borrower under this clause (b)(i) shall be increased
by 2% per annum.
 
37

--------------------------------------------------------------------------------


(ii) The Borrower shall pay to the Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and the Issuing Bank shall agree, with the initial
fronting fee to be 0.125% per annum on the Available Amount of all Letters of
Credit payable quarterly, as invoiced by the Administrative Agent on or before
the due date, in arrears on the last day of each April, July, October and
January, commencing July 31, 2006.
 
(c)  Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees pursuant to the Fee Letter.
 
SECTION 2.09.   Conversion of Advances.  (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (Charlotte, North Carolina time) on the third Business Day prior to
the date of the proposed Conversion and subject to the provisions of
Sections 2.07 and 2.10, Convert all or any portion of the Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that this Section 2.09(a) shall not apply to Swing Line Advances; and
provided further that except as provided in Section 2.10(a), any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(c), no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
(b)  Mandatory. (i) On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(ii)  If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance.
 
(iii)  Upon the occurrence and during the continuance of any Default, (A) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended, unless in any such case the Required Lenders shall
otherwise agree.
 
SECTION 2.10.   Increased Costs, Etc.  (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining L/C Credit Extensions (excluding,
for purposes of this Section 2.10, any such increased costs resulting from
(x) Taxes or Other Taxes (as to which Section 2.12 shall govern) and (y) changes
in the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender Party is organized or has its Applicable Lending Office or any
political subdivision thereof), then the Borrower shall from time to time, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error. Upon receipt of
notice from a Lender Party claiming compensation pursuant to this Section
2.10(a) and so long as no Event of Default shall have occurred and be
continuing, the Borrower, in addition to its rights under Section 2.10(e), shall
have the right, on or before the 30th day after receipt of such notice, to
Convert each Eurodollar Rate Advance under which such Lender has a Commitment
into a Base Rate Advance, subject to payment in full of (i) all amounts
necessary to compensate such Lender for such increased costs and (ii) any
amounts owing pursuant to Section 9.04(c) as a result of such conversion.
 
38

--------------------------------------------------------------------------------


(b)  If, due to either (i) the introduction or effectiveness of or any change in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender Party or
any corporation controlling such Lender Party as a result of or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
guaranteed Debts), then, upon demand by such Lender Party or such corporation
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender Party, from time to
time as specified by such Lender Party, additional amounts sufficient to
compensate such Lender Party in the light of such circumstances, to the extent
that such Lender Party reasonably determines such increase in capital to be
allocable to the existence of such Lender Party’s commitment to lend or to issue
or participate in Letters of Credit hereunder or to the issuance or maintenance
of or participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.
 
(c)  If (i) the Administrative Agent shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that, by
reason of circumstances affecting the relevant market, reasonable and adequate
means do not exist for ascertaining the Eurodollar Rate for an Interest Period
or (ii) the Required Lenders shall reasonably determine (which determination
shall be conclusive and binding absent manifest error) that the Eurodollar Rate
does not adequately and fairly reflect the cost to such Lenders of funding or
maintaining the Eurodollar Rate Advances for any Interest Period that the
Borrower has requested be outstanding, the Administrative Agent shall forthwith
so notify the Borrower and the Appropriate Lenders. Unless the Borrower shall
have notified the Administrative Agent upon receipt of such notice that it
wishes to rescind or modify its request regarding such Eurodollar Rate Advances,
(x) each such Eurodollar Rate Advance that was requested to be Converted into or
continued as a Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Appropriate Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower that such Lenders have determined that the
circumstances causing such suspension no longer exist.
 
39

--------------------------------------------------------------------------------


(d)  Notwithstanding any other provision of this Agreement, if the introduction
or effectiveness of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
(e)  In the event that any Lender Party demands payment of costs or additional
amounts pursuant to Section 2.10 or Section 2.12 or asserts, pursuant to Section
2.10(d), that it is unlawful for such Lender Party to make Eurodollar Rate
Advances or becomes a Defaulting Lender then (subject to such Lender Party’s
right to rescind such demand or assertion within 10 days after the notice from
the Borrower referred to below) the Borrower may, so long as no Event of Default
has occurred and is continuing and so long as such costs or additional amounts
are materially more than those charged by other Lenders, upon 20 days’ prior
written notice to such Lender Party and the Administrative Agent, elect to cause
such Lender Party to assign its Advances and Commitments in full to one or more
Persons selected by the Borrower so long as (a) each such Person satisfies the
criteria of an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent, (b) such Lender Party receives payment in full of the
outstanding principal amount of all Advances made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender
Party as of the date of such assignment (including, without limitation, amounts
owing pursuant to Section 2.10, 2.12, 2.15 and 9.04) and (c) each such Lender
Party assignee agrees to accept such assignment and to assume all obligations of
such Lender Party hereunder in accordance with Section 9.07.
 
40

--------------------------------------------------------------------------------


SECTION 2.11.   Payments and Computations.  (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (Charlotte, North Carolina time) on the day when due in
U.S. dollars to the Administrative Agent at the Administrative Agent’s Account
in same day funds, with payments being received by the Administrative Agent
after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to be distributed (i) if such payment by the Borrower is in respect of
principal, interest, commitment fees or any other Obligation then payable
hereunder and under the other Loan Documents to more than one Lender Party, to
such Lender Parties for the account of their respective Applicable Lending
Offices ratably in accordance with the amounts of such respective Obligations
then payable to such Lender Parties and (ii) if such payment by the Borrower is
in respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.07(d), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender Party assignee thereunder, and the
parties to such Assignment and Acceptance shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.
 
(b)  The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or under the other Loan Documents to charge from time to
time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender Party or such Affiliate any amount so due.
 
(c)  All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.
 
(d)  Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
 
(e)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
41

--------------------------------------------------------------------------------


(f)  Whenever any payment received by the Administrative Agent under this
Agreement, any of the other Loan Documents or any Secured Hedge Agreement is
insufficient to pay in full all amounts due and payable to the Agents, the
Lender Parties and the Hedge Banks under or in respect of this Agreement, the
other Loan Documents and the Secured Hedge Agreement on any date, such payment
shall be distributed by the Administrative Agent and applied by the Agents and
the Lender Parties in the following order of priority:
 
(i)  first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;
 
(ii)  second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;
 
(iii)  third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 14 of the Pledge Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;
 
(iv)  fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;
 
(v)  fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;
 
(vi)  sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;
 
42

--------------------------------------------------------------------------------


(vii)  seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;
 
(viii)  eighth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date and (B) the payment of all amounts due and payable under each
Secured Hedge Agreement ratably; and
 
(ix)  ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.
 
If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (B) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party, and, in the case
of the Term Facility, for application to such principal repayment installments
thereof, as the Administrative Agent shall direct.
 
SECTION 2.12.   Taxes.  (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any Loan Document
shall be made, in accordance with Section 2.11 or the applicable provisions of
such other Loan Document, if any, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender Party and each Agent, taxes that
are imposed on its overall net income by the United States and taxes that are
imposed on or measured by its overall net income (and franchise taxes or similar
taxes imposed in lieu thereof including those imposed by Sections 67-4-2001
through 2121 of the Tennessee Code Annotated) by the state or foreign
jurisdiction under the laws of which such Lender Party or such Agent, as the
case may be, is organized or any political subdivision thereof and, in the case
of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under any other
Loan Document being hereinafter referred to as “Taxes”). If any Loan Party shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under Loan Document to any Lender Party or any Agent, (i) the sum
payable by such Loan Party shall be increased as may be necessary so that after
such Loan Party and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender Party or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make all such deductions and (iii) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
 
(b)  In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement or the other
Loan Documents (hereinafter referred to as “Other Taxes”).
 
43

--------------------------------------------------------------------------------


(c)  The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.
 
(d)  Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Loan Documents by or on behalf
of a Loan Party through an account or branch outside the United States or by or
on behalf of a Loan Party by a payor that is not a United States person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (d) and (e) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
 
(e)  Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Person that is a Lender Party as of the date
hereof and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8EC1 or (in the case of a Lender Party that
has certified in writing to the Administrative Agent that it is not (i) a “bank”
as defined in Section 881(c)(3)(A) of the Internal Revenue Code), (ii) a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal Revenue Code), Internal Revenue Service Form W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender Party is exempt from or entitled to a
reduced rate of United States withholding tax on payments pursuant to this
Agreement or any Loan Document or, in the case of a Lender Party that has
certified that it is not a “bank” as described above, certifying that such
Lender Party is a foreign corporation, partnership, estate or trust. If the
forms provided by a Lender Party at the time such Lender Party first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8EC1 or the related certificate described above, that the applicable Lender
Party reasonably considers to be confidential, such Lender Party shall give
notice thereof to the Borrower and shall not be obligated to include in such
form or document such confidential information.
 
44

--------------------------------------------------------------------------------


(f)  For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.
 
(g)  Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.
 
SECTION 2.13.   Sharing of Payments, Etc. If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes and the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Notes and the other Loan Documents at such time)
of payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
 
45

--------------------------------------------------------------------------------


SECTION 2.14.   Use of Proceeds. With respect to the proceeds of the Term B-1
Advances, at least $700 million of such proceeds shall be used to finance the
Repurchase and the Refinancing, and to pay fees, expenses, and costs related
thereto on the date of the Initial Extension of Credit, and the balance of such
proceeds shall be used from time to time on and after such date to purchase
additional shares of the Borrower’s outstanding common stock. The proceeds of
the Term B-2 Advances shall be used to refinance the Convertible Notes and for
other general corporate purposes. The proceeds of the Revolving Credit Advances
and the Swing Line Advances and the issuance of the Letters of Credit shall be
used for the account of the Borrower to provide working capital for and for
other general corporate purposes of the Borrower and its Subsidiaries (other
than to finance any portion of the Repurchase or the Refinancing).
 
SECTION 2.15.   Defaulting Lenders. (a)  In the event that, at any one time, (i)
any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall
owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be required
to make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, so long as no Default
shall occur or be continuing at such time and to the fullest extent permitted by
applicable law, set off and otherwise apply the Obligation of the Borrower to
make such payment to or for the account of such Defaulting Lender against the
Obligation of such Defaulting Lender to make such Defaulted Advance. In the
event that, on any date, the Borrower shall so set off and otherwise apply its
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Advance on or prior to such date, the amount
so set off and otherwise applied by the Borrower shall constitute for all
purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to Section
2.01, even if the other Advances comprising such Borrowing shall be Eurodollar
Rate Advances on the date such Advance is deemed to be made pursuant to this
subsection (a). The Borrower shall notify the Administrative Agent at any time
the Borrower exercises its right of set-off pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.15.
 
46

--------------------------------------------------------------------------------


(b)  In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent, such other
Agents and such other Lender Parties and, if the amount of such payment made by
the Borrower shall at such time be insufficient to pay all Defaulted Amounts
owing at such time to the Administrative Agent, such other Agents and such other
Lender Parties, in the following order of priority:
 
(i)  first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents;
 
(ii)  second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Bank and the
Swing Line Bank; and
 
(iii)  third, to any other Lender Parties for any Defaulted Amounts then owing
to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
 
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.
 
(c)  In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, any Agent or any other Lender
Party shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with a bank (the “Escrow Bank”) selected by the Administrative Agent, in the
name and under the control of the Administrative Agent, but subject to the
provisions of this subsection (c). The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be the Escrow Bank’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:
 
47

--------------------------------------------------------------------------------


(i)  first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder, in their capacities as such, ratably in
accordance with such respective amounts then due and payable to the Agents;
 
(ii)  second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Bank and the
Swing Line Bank;
 
(iii)  third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and
 
(iv)  fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
 
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
 
(d)  The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender Party may have against such Defaulting Lender with respect to any
Defaulted Amount.
 
SECTION 2.16.   Evidence of Debt.  (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon written notice by any Lender Party to the Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender Party to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender
Party, the Borrower shall promptly execute and deliver to such Lender Party,
with a copy to the Administrative Agent, a Revolving Credit Note and a Term
Note, as applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term Commitment, respectively,
of such Lender Party. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.
 
48

--------------------------------------------------------------------------------


(b)  The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
 
(c)  Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
 
SECTION 2.17.   Replacement of Lenders. If any Lender (a) shall become affected
by any of the changes or events described in Sections 2.10 or 2.12 and shall
request that the Borrower pay for any increased cost or amounts thereunder, (b)
is a Defaulting Lender or (c) has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 9.01 or
any other provision of any Loan Document requires the consent of all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent (any such Lender being hereinafter referred to as a “Replaced Lender”),
then in such case, the Borrower may, upon at least five (5) Business Days’
notice to the Administrative Agent and such Replaced Lender (or such shorter
notice period specified by the Administrative Agent), designate a replacement
lender (a “Replacement Lender”) acceptable to the Administrative Agent in its
reasonable discretion, to which such Replaced Lender shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
the Borrower and the Replaced Lender) of all amounts owed to such Replaced
Lender under Sections 2.10 and 2.12 assign all (but not less than all) of its
rights, obligations, Advances and Commitments hereunder; provided, that all
amounts owed to such Replaced Lender by the Borrower (except liabilities which
by the terms hereof survive the payment in full of the Advances and termination
of this Agreement) shall be paid in full as of the date of such assignment. Upon
any assignment by any Lender pursuant to this Section 2.17 becoming effective,
the Replacement Lender shall thereupon be deemed to be a “Lender” for all
purposes of this Agreement (unless such Replacement Lender was, itself, a Lender
prior thereto) and such Replaced Lender shall thereupon cease to be a “Lender”
for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 2.10 or 2.12 and Section
9.04 while such Replaced Lender was a Lender). Notwithstanding any Replaced
Lender’s failure or refusal to assign its rights, obligations, Advances and
Commitments under this Section 2.17, the Replaced Lender shall cease to be a
“Lender” for all purposes of this Agreement and the Replacement Lender shall be
substituted therefor upon payment to the Replaced Lender by the Replacement
Lender of all amounts set forth in this Section 2.17 without any further action
of the Replaced Lender.
 
49

--------------------------------------------------------------------------------


 
ARTICLE III  
 
CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01.   Conditions Precedent to Effectiveness.  The effectiveness of
this Agreement is subject to the satisfaction of the following conditions
precedent on and as of the first date (the “Effective Date”) on which such
conditions precedent have been satisfied:
 
(a)  The Administrative Agent and the Arranger shall have received on or before
the day of the Initial Extension of Credit the following, each dated such day
(unless otherwise specified), in form and substance satisfactory to the
Administrative Agent and the Arranger (unless otherwise specified) and (except
for the Notes) in sufficient copies for each Lender Party:
 
(i)  a counterpart to this agreement duly executed by a Responsible Officer of
each Loan Party.
 
(ii)  The Notes payable to the order of the Lenders to the extent requested by
the Lenders pursuant to the terms of Section 2.16.
 
(iii)  A pledge agreement in substantially the form of Exhibit D hereto
(together with each other Pledge Agreement and pledge agreement supplement
delivered pursuant to Section 5.01(j) or otherwise, in each case as amended, the
“Pledge Agreement”), duly executed by each Loan Party, together with:
 
(A)  certificates representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
 
(B)  proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions (other than the State of Tennessee)
that the Administrative Agent may deem necessary or desirable in order to
perfect and protect the first priority Liens created under the Pledge Agreement,
covering the Collateral described in the Pledge Agreement,
 
(C)  completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any of the Loan
Parties as debtor, together with copies of such other financing statements, all
as satisfactory to the Administrative Agent,
 
50

--------------------------------------------------------------------------------


(D)  evidence of the completion of all other recordings and filings of or with
respect to the Pledge Agreement (or, as the Administrative Agent may determine,
delivery to the Administrative Agent of satisfactory documentation with respect
thereto) that the Administrative Agent may deem necessary or desirable in order
to perfect and protect the Liens created thereunder,
 
(E)  evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority Liens
created under the Pledge Agreement has been taken, and
 
(F)  receipt of duly executed payoff letters in respect of the Borrower’s
revolving credit facility existing immediately prior to the Initial Extension of
Credit.
 
(iv)  Certified copies of (A) the resolutions of the Board of Directors (or
other governing body) of each Loan Party approving the Transaction and each
Transaction Document to which it is or is to be a party as in full force and
effect on, and without amendment or modification as of, the Effective Date, and
of all documents evidencing other necessary corporate action and governmental
approvals and (B) other third party approvals and consents, if any, with respect
to the Transaction and each Transaction Document to which it is or is to be a
party.
 
(v)  A copy of a certificate of the Secretary of State (or other appropriate
officer) of the jurisdiction of incorporation or formation of each Loan Party,
dated reasonably near the Effective Date, certifying (A) as to a true and
correct copy of the charter or certificate of formation, and each amendment
thereto, of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such Loan Party has paid all franchise taxes
to the date of such certificate and (2) such Loan Party is duly incorporated or
formed and in good standing or presently subsisting under the laws of the State
of the jurisdiction of its incorporation or formation.
 
(vi)  A certificate of each Loan Party, signed on behalf of such Loan Party by a
Responsible Officer and its Secretary or any Assistant Secretary, dated the
Effective Date (the statements made in which certificate shall be true on and as
of the date of the Effective Date), certifying as to (A) the absence of any
amendments to the charter or other organizational documents of such Loan Party
since the date of the certificate referred to in Section 3.01(a)(v), (B) a true
and correct copy of the bylaws, limited partnership agreement or limited
liability operating agreement, as applicable, of such Loan Party as in effect on
the date on which the resolutions referred to in Section 3.01(a)(iv) were
adopted and on the date of the Initial Extension of Credit, (C) the due
incorporation or formation and good standing or valid existence of such Loan
Party as a corporation, limited partnership or limited liability company, as the
case may be, organized under the laws of the jurisdiction of its incorporation
or formation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the
Effective Date and (E) the absence of any event occurring and continuing, or
resulting from the Initial Extension of Credit, that constitutes a Default.
 
(vii)  A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
 
51

--------------------------------------------------------------------------------


(viii)  Certified copies of each of the Tender Offer Documents (including all
schedules and exhibits thereto), duly executed by the parties thereto and in
form and substance satisfactory to the Lender Parties, together with all
agreements, instruments and other documents delivered in connection therewith as
the Arranger shall request.
 
(ix)  A certificate in substantially the form of Exhibit F hereto from
Borrower’s chief financial officer attesting to the Solvency of the Loan
Parties, before and after giving effect to the Transaction.
 
(x)  Evidence of the Loan Parties’ insurance coverage reasonably satisfactory to
the Administrative Agent, demonstrating that the Loan Parties’ existing
insurance coverage remains in effect, and a broker’s letter reasonably
satisfactory to the Administrative Agent, dated on the Effective Date, to the
effect that such coverage is customary and reasonable when compared to the
insurance coverage purchased by similarly situated companies.
 
(xi)  Copies of satisfactory audited and pro forma consolidated financial
statements and forecasts for the Borrower and its Subsidiaries reasonably
acceptable to the Administrative Agent.
 
(xii)  A certificate from the Chief Financial Officer of the Borrower certifying
and setting forth the following calculations in reasonable detail: after giving
pro forma effect to the Initial Extension of Credit and the consummation of the
other elements of the Transaction, (A) the ratio of aggregate total funded Debt
(including the Initial Extension of Credit ) of the Borrower and its
Subsidiaries as of the Effective Date (“Total Funded Debt”) to Consolidated
EBITDA of the Borrower and its Subsidiaries for the four-quarter period ended as
of January 27, 2006 (calculated with adjustments reasonably acceptable to the
Arranger) shall not exceed 3.8:1.0 and (B) Total Funded Debt (excluding Debt in
respect of letters of credit) shall not exceed $1 billion.
 
(xiii)  A favorable opinion of Baker, Donelson, Bearman, Caldwell & Berkowitz,
PC, counsel for the Loan Parties, in substantially the form of Exhibit G hereto
and as to such other matters as the Administrative Agent may reasonably request.
 
(b)  The Administrative Agent and the Arranger shall be satisfied that all
Existing Debt, other than Surviving Debt, has been prepaid, redeemed or defeased
in full or otherwise satisfied and extinguished and all commitments, security
interests and guaranties relating thereto terminated and that all Surviving Debt
shall be in an amount and on terms and conditions satisfactory to the
Administrative Agent and the Arranger.
 
(c)  All material Governmental Authorizations and all shareholder, board of
director, and material third party consents and approvals necessary in
connection with the Transaction and the continued operation of the business of
the Loan Parties, after giving effect to the Transaction shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Lender Parties) and shall remain in effect; all applicable waiting periods
in connection with the Transaction shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.
 
52

--------------------------------------------------------------------------------


(d)  There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could reasonably be expected to have a
Material Adverse Effect other than the matters described on Schedule 4.01(f)
hereto (the “Disclosed Litigation”), (ii) would reasonably be expected to
restrain, prevent, or impose materially adverse conditions on the Transaction or
any element thereof or (iii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction, and there shall have been no adverse change in the status, or
financial effect on the Borrower, any other Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.
 
(e)  The elements of the Transaction to be effected on or before the Effective
Date shall have been consummated on terms and conditions consistent with those
described in the Tender Offer Documents and otherwise reasonably satisfactory to
the Administrative Agent and in compliance with applicable law and regulatory
approvals, and each of the Administrative Agent shall be satisfied in all
reasonable respects with the terms and conditions of all material agreements and
instruments relating to the Transaction and there shall not have been any
material modification, amendment, supplement or waiver to any material agreement
or instrument relating to the Transaction that could adversely affect the
Lenders in any material respect including, without limitation, any modification,
amendment, supplement or waiver relating to (i) the amount or type of
consideration to be paid in connection with the Transaction and all related tax,
legal and accounting matters and (ii) the capitalization, structure and equity
ownership of the Borrower and its Subsidiaries after giving effect to the
Transaction
 
(f)  The Borrower shall have received public surveillance ratings from S&P and
by Moody’s at least 20 days prior to the Effective Date and the results of such
ratings shall have been provided to the Administrative Agent.
 
(g)  There shall have been no Material Adverse Change since July 29, 2005.
 
SECTION 3.02.   Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of the Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit (and Article II of this
Agreement shall become effective on and as of the first date on which such
conditions precedent have been satisfied):
 
(a)  The Effective Date shall have occurred.
 
(b)  The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day, in form and
substance satisfactory to the Administrative Agent (unless otherwise specified):
 
53

--------------------------------------------------------------------------------


(i)  A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.
 
(ii)  A certificate from the Chief Financial Officer, the Secretary or an
Assistant Secretary of the Borrower certifying that all certifications made in
the certificates delivered pursuant to Section 3.01 shall remain true and
correct, and all conditions set forth in Section 3.01 shall remain satisfied, in
each case as of the day of the Initial Extension of Credit.
 
(iii)  A reliance letter of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC,
counsel for the Loan Parties, confirming the opinion delivered pursuant to
Section 3.01(a)(xiii) and as to such other matters as the Administrative Agent
may reasonably request.
 
(c)  The Borrower shall have paid all accrued fees of the Agents and the Lender
Parties and all accrued expenses of the Agents (including the accrued fees and
expenses of counsel to the Administrative Agent and the Arranger and local
counsel to the Lender Parties).
 
(d)  The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.
 
SECTION 3.03.   Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than an L/C
Credit Extension made by the Issuing Bank or a Revolving Credit Lender pursuant
to Section 2.03(c) and a Swing Line Advance made by a Revolving Credit Lender
pursuant to Section 2.02(b)) on the occasion of each Borrowing (including the
Initial Extension of Credit ), and the obligation of the Issuing Bank to issue a
Letter of Credit (including the initial issuance) or renew a Letter of Credit
and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Swing Line Borrowing
or Notice of Issuance and the acceptance by the Borrower of the proceeds of such
Borrowing or of such Letter of Credit or the renewal of such Letter of Credit
shall constitute a representation and warranty by the Borrower that both on the
date of such notice and on the date of such Borrowing or issuance or renewal
such statements are true):
 
(i)  the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Borrowing or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their express terms, refer to a
specific date other than the date of such Borrowing or issuance or renewal, in
which case as of such specific date; and
 
(ii)  no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom; and
 
(b)  The Administrative Agent shall have received the applicable Notice as
described in paragraph (a) of this Section 3.03.
 
SECTION 3.04.   Determinations Under Section 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Section 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
 
 
54

--------------------------------------------------------------------------------


ARTICLE IV  
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.   Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a)  Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not be
reasonably likely to have a Material Adverse Effect and (iii) has all requisite
corporate, limited liability company or partnership (as applicable) power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted; and (iv) has all
Governmental Authorizations necessary to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted
except where the failure to have such Governmental Authorization could not be
reasonably likely to have a Material Adverse Effect.
 
(b)  Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares, membership
interests or limited partnership interest (as applicable) of each class of its
Equity Interests authorized, and the number outstanding, on the date hereof and
the percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares, units or partnership
interests covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the date hereof. All of the outstanding Equity
Interests in each Loan Party’s Subsidiaries have been validly issued, are fully
paid and non-assessable and except as indicated on Schedule 4.01(b) hereto, are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Loan Documents.
 
(c)  The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, and the consummation of
the Transaction, are within such Loan Party’s corporate, limited liability
company or limited partnership (as applicable) powers, have been duly authorized
by all necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter,
certificate of formation, bylaws, limited liability company agreement,
partnership agreement or other constituent documents, (ii) violate any current
law, rule, regulation (including, without limitation, Regulations U or X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.
 
55

--------------------------------------------------------------------------------


(d)  No Governmental Authorization, and no notice to or filing with any
Governmental Authority or any other third party, is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents , except for the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect.
All applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any competent authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them. The Repurchase has been consummated or will be
consummated simultaneously with the Initial Extension of Credit in accordance
with the Tender Offer Documents and applicable law.
 
(e)  This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against such Loan Party in accordance with
its terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratoriums or similar laws at the time in effect affecting the
enforceability of the rights of creditors generally.
 
(f)  There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any Governmental Authority or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any
Transaction Document or the consummation of the Transaction, and there has been
no Material Adverse Change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.
 
(g)  The consolidated balance sheets of the Borrower and its Subsidiaries as at
July 29, 2005, and the related consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of Deloitte &
Touche LLP, independent registered public accountants, and the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at January
27, 2006, and the related unaudited consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the six months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender Party, fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis, except (insofar as consistency is concerned) as related to the adoption
on July 30, 2005 of Statement of Financial Accounting Standards No. 123 (Revised
2004), “Share-Based Payment”, and since July 29, 2005, there has been no event,
development or occurrence that could have a Material Adverse Effect.
 
56

--------------------------------------------------------------------------------


(h)  The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at January 27, 2006, the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
four-quarter period then ended, in each case certified by the chief financial
officer of the Borrower, copies of which have been furnished to each Lender
Party, fairly present the consolidated pro forma financial condition of the
Borrower and its Subsidiaries as at such dates and the consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such dates, in each case giving effect to the Transaction, all in accordance
with GAAP.
 
(i)  The consolidated forecasted balance sheet, statement of income and
statement of cash flows of the Borrower and its Subsidiaries, delivered to the
Lender Parties pursuant to Section 3.01(a)(xi) or 5.03, were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s reasonable
best estimate of its future financial performance, based upon the assumptions
set forth in such forecast.
 
(j)  Neither the Information Memorandum, the Tender Offer Documents nor any
other information, exhibit or report furnished by or on behalf of any Loan Party
to any Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.
 
(k)  The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used, directly or indirectly, to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
(l)  Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.
 
(m)  Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably likely to have a Material Adverse Effect.
 
(n)  The provisions of the Collateral Documents executed by the Loan Parties are
effective to create, in favor of the Lenders, legal, valid and enforceable
security interests in all right, title and interest of the Loan Parties in any
and all of the collateral described therein, securing the Notes and all other
Obligations from time to time outstanding under the Loan Documents, and each of
such Collateral Documents, upon the taking of possession of the Security
Collateral as provided in the Pledge Agreement shall create a fully perfected
security interest in all right, title and interest of the Loan Parties in such
collateral, superior in right to any liens, existing or future, which the Loan
Parties or any creditors of or purchasers from, or any other Person, may have
against such collateral or interests therein. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.
 
(o)  Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
 
57

--------------------------------------------------------------------------------


(p)  (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of
all Plans, Multiemployer Plans and Welfare Plans.
 
(ii)  No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a material liability of any Loan Party or any ERISA Affiliate.
 
(iii)  Schedule B (Actuarial Information), if applicable, to the most recent
annual report (Form 5500 Series) for each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Lender Parties, is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.
 
(iv)  Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
 
(v)  Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
(vi)  With respect to each employee benefit arrangement mandated by non-U.S. law
(a “Foreign Benefit Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Loan Party or any Subsidiary of any Loan
Party that is not subject to United States law (a “Foreign Plan”):
 
(A)  Any employer and employee contributions required by law or by the terms of
any Foreign Benefit Arrangement or any Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices.
 
(B)  The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.
 
(C)  Each Foreign Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
 
(q)  (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would be reasonably expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.
 
58

--------------------------------------------------------------------------------


(ii)  None of the properties currently or, to the knowledge of the Loan Parties,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or, to the knowledge of the Loan Parties, is
adjacent to any such property; except for the properties that are listed in
Schedule 4.01(q), there are no and, to the knowledge of the Loan Parties, never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries in a form or condition which violates, or
gives rise to liability under, Environmental Laws; and Hazardous Materials have
not been released, discharged or disposed of on any property currently or, to
the knowledge of the Loan Parties, formerly owned or operated by any Loan Party
or any of its Subsidiaries, in each case, the release, discharge or disposal of
which would be reasonably expected to have a Material Adverse Effect.
 
(iii)  Except as otherwise set forth on Schedule 4.01(q) hereto, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or, to the
knowledge of any Loan Party, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in a Material Adverse Effect .
 
(r)  (i) Except as disclosed on Schedule 4.01(r), neither any Loan Party nor any
of its Subsidiaries is party to any tax sharing agreement other than a tax
sharing agreement approved by the Required Lenders.
 
(ii)  Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties.
 
(iii) Set forth on Schedule 4.01(r) hereto is a complete and accurate list, as
of the date hereof, of each taxable year of each Loan Party and each of its
Subsidiaries and Affiliates for which Federal income tax returns have been filed
and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).
 
(s)  The representations and warranties contained in the other Loan Documents
are true and correct in all material respects.
 
(t)  Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.
 
59

--------------------------------------------------------------------------------


(u)  Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder and the maturity date thereof.
 
(v)  Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.
 
(w)  Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries (“Owned Real
Property”), showing as of the date hereof the street address, county or other
relevant jurisdiction, state and record owner. Each Loan Party or such
Subsidiary has good and marketable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens and those created by the Loan
Documents.
 
(x)  Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
Real Property Leases under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, names of the lessor and lessee, expiration date
and annual rental cost thereof.
 
(y)  Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
Real Property Leases under which any Loan Party or any of its Subsidiaries is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, names of the lessor and lessee, expiration date
and annual rental received therefor.
 
(z)  Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
 
(aa)  Set forth on Schedule 4.01(aa) hereto is a complete and accurate list of
all patents, trademarks, registered trade names, service marks and registered
copyrights, and all applications therefor and licenses thereof (other than to
franchisees of Logan’s), of each Loan Party or any of its Subsidiaries, showing,
as of the date hereof, (i) in the case of registrations, the jurisdiction in
which it is registered, the registration number, the date of registration and,
other than for copyrights, the expiration date; and (ii) in the case of pending
applications, the jurisdiction in which such applications are filed, the
application number and the date of filing.
 
(bb)  Each Loan Party is in compliance in all material respects with the
requirements of all laws (including, without limitation, the Patriot Act),
rules, regulations and all orders, writs, injunctions, decrees, determinations
or awards applicable to it or to its properties, except in such instances in
which (i) such requirement of law, rule, regulation, order, writ, injunction,
decree, determination or award is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is in
material violation of any laws relating to terrorism or money laundering,
including, without limitation, the Patriot Act.
 
(cc)  None of the Loan Parties or any of their Subsidiaries is (i) named on the
list of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the Letters of Credit and the proceeds from any
Advances hereunder will not be used by any Loan Party to fund any operations in,
finance any investments or activities in, or make any payments to, any such
country, agency, organization or person.
 
60

--------------------------------------------------------------------------------


(dd)  Each Loan Party and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that the Loan parties consider reasonably necessary
for the operation of their respective businesses as presently conducted, without
any infringement upon the rights of any other Person that could have a Material
Adverse Effect. To the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person in any manner that
could reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
ARTICLE V  
 
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01.   Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:
 
(a)  Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970 and the Patriot Act.
 
(b)  Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that no Loan Party shall be
required to pay or discharge any such tax, assessment, charge or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable.
 
(c)  Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that no Loan Party
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances.
 
61

--------------------------------------------------------------------------------


(d)  Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including business interruption and hazards) with
responsible and reputable insurance companies or associations and such insurance
shall be maintained in such amounts (with such deductibles and self insured
retentions) and covering such risks as is usually carried by companies of
similar size, engaged in similar businesses and owning similar properties in the
same general areas in which any Loan Party or any of its Subsidiaries operates.
 
(e)  Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Loan Parties
and their respective Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(d) ); provided, further, that none of the Loan
Parties or their respective Subsidiaries shall be required to preserve any
right, permit, license, approval, privilege or franchise if the board of
directors of the Borrower or such Subsidiary or equivalent governing body shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Loan Party or such Subsidiary, as the case may be, and that
the loss thereof does not have a Material Adverse Effect.
 
(f)  Visitation Rights. At any reasonable time and from time to time, permit any
of the Agents or any of the Lender Parties, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Loan Parties and any of their
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and (in the
case of discussions with any of the Agents or any agents or representatives
thereof) with their independent certified public accountants; provided that in
the case of discussions with or examination or visits by any of the Agents (or
any agents or representatives of the Agents), such discussions, examination or
visits shall be at the expense of the Borrower.
 
(g)  Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of each Loan Party in
accordance with GAAP.
 
(h)  Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and except for such failure to so maintain which
would not reasonably be expected to have a Material Adverse Effect.
 
(i)  Maintenance of Credit Ratings. Use best efforts to maintain public
surveillance ratings of the Facilities by Moody’s and S&P.
 
(j)  Covenant to Guarantee Obligations and Give Security. Upon the formation or
acquisition of any new direct or indirect Subsidiaries by any Loan Party, then
in each case at the Borrower’s expense:
 
(i)  in connection with the formation or acquisition of a Subsidiary that is not
(x) a CFC or (y) a Subsidiary that is held directly or indirectly by a CFC,
within 10 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a guaranty
or guaranty supplement, in form and substance satisfactory to the Collateral
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,
 
62

--------------------------------------------------------------------------------


(ii)  within 30 days after such formation or acquisition of any new Subsidiary,
duly execute and deliver and cause such Subsidiary and each Loan Party acquiring
Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent pledges, assignments, pledge agreement supplements and other
pledge agreements as specified by, and in form and substance satisfactory to the
Collateral Agent, securing payment of all of the obligations of such Subsidiary
or Loan Party, respectively, under the Loan Documents; provided that (A) the
Equity Interests in any Subsidiary held by a CFC shall not be required to be
pledged and (B) if such new property is Equity Interests in a CFC, only 66% of
the voting Equity Interests and 100% of the non-voting Equity Interests of such
CFC shall be pledged in favor of the Secured Parties,
 
(iii)  within 30 days after such formation or acquisition of any new Subsidiary,
take, and cause each newly acquired or newly formed Subsidiary (other than any
Subsidiary that is a CFC or a Subsidiary that is held directly or indirectly by
a CFC) to take, whatever action (including, without limitation, the filing of
Uniform Commercial Code financing statements) may be necessary or advisable in
the opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the pledges, assignments,
pledge agreement supplements and pledge agreements delivered pursuant to the
Loan Documents, enforceable against all third parties in accordance with their
terms,
 
(iv)  within 60 days after formation or acquisition of any new Subsidiary that
is a “significant subsidiary” as defined by Regulation S-X promulgated by the
Securities and Exchange Commission, deliver to the Collateral Agent, upon the
request of the Collateral Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Collateral Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Collateral Agent as
to (1) the matters contained in this Section 5.01(j), (2) such guaranties,
guaranty supplements, pledges, assignments, pledge agreement supplements and
other pledge agreements being legal, valid and binding obligations of each Loan
Party that is a party thereto enforceable in accordance with their terms, as to
the matters contained in this Section 5.01(j), (3) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties and (4) such other matters as the Collateral
Agent may reasonably request, and
 
(v)  at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each newly acquired or newly formed Subsidiary (other
than any Subsidiary that is a CFC or a Subsidiary that is held directly or
indirectly by a CFC) any and all further instruments and documents and take, and
cause each newly acquired or newly formed Subsidiary (other than any Subsidiary
that is a CFC or a Subsidiary that is held directly or indirectly by a CFC) to
take, all such other action as the Collateral Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens created or purported to be created under the Loan Documents.
 
(k)  Further Assurances. Promptly upon request by any Agent, or any Lender Party
through the Administrative Agent, take and cause each Subsidiary to take the
following actions: (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and
 
63

--------------------------------------------------------------------------------


(ii)  execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, conveyances, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender Party through the
Administrative Agent, reasonably determines is necessary from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents,
(B) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party.
 
(l)  Performance of Related Documents. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all of the terms and provisions of each
Related Document to be performed or observed by it, maintain each such Related
Document in full force and effect in all material respects, enforce such Related
Document in accordance with its terms except when the failure to do so would not
reasonably be expected to have a Material Adverse Effect, take all such action
to such end as may be from time to time requested by the Administrative Agent
and, upon the reasonable request of the Administrative Agent, make to each other
party to each such Related Document such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Related Document.
 
(m)  Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent after the occurrence or discovery of an event,
condition or circumstance reasonably likely to give rise to an Environmental
Action that would be reasonably likely (whether individually or in the
aggregate) to have a Material Adverse Effect, provide to the Lender Parties
within 60 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its or its Subsidiaries’
properties affected by the event, condition or circumstance in question,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent , indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
affected by the event, condition or circumstance in question to grant at the
time of such request to the Agents, the Lender Parties, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto any of their respective properties affected by
the event, condition or circumstance in question to undertake such an
assessment.
 
(n)  Compliance with Terms of Leaseholds. Take and cause each Subsidiary to take
the following actions: make all payments and otherwise perform all obligations
in respect of all leases of real property to which the any of the Loan Parties
or their respective Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, except, in any
case, where the failure to do so, either individually or in the aggregate, would
not be reasonably likely to have a Material Adverse Effect.
 
64

--------------------------------------------------------------------------------


(o)  Performance of Material Contracts. Take and cause each Subsidiary to take
the following actions: perform and observe all the terms and provisions of each
Material Contract to which any of the Loan Parties or their respective
Subsidiaries is a party, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as the Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.
 
(p)  Use of Proceeds. Use the proceeds of each of the Advances and Letters of
Credit solely for the purposes set forth in the Preliminary Statements hereof.
 
SECTION 5.02.   Negative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party and its Subsidiaries will not, at any
time:
 
(a)  Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:
 
(i)  Liens created under the Loan Documents;
 
(ii)  Permitted Liens;
 
(iii)  Liens existing on the date hereof and described on Schedule 4.01(v)
hereto;
 
(iv)  purchase money Liens upon or in real property or equipment acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate principal amount of the Debt secured by Liens permitted by
this clause (iv) shall not exceed the amount permitted under Section
5.02(b)(iii)(B) at any time outstanding;
 
65

--------------------------------------------------------------------------------


(v)  Liens arising in connection with Capitalized Leases of the Borrower or any
of its Subsidiaries permitted under Section 5.02(b)(iii)(C); provided that no
such Lien shall extend to or cover any Collateral or assets other than the
assets subject to such Capitalized Leases;
 
(vi)  the replacement, extension or renewal of any Lien permitted by clause
(iii) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby provided that such
replacement, extension or renewal does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) the proceeds thereof;
 
(vii)  Liens securing any of the Debt described in Section 5.02(b)(i)(B) and
Section 5.02(b)(ii); and
 
(viii)  other Liens securing Debt outstanding in an aggregate principal amount
not to exceed $10,000,000; provided that no such Lien shall extend to or cover
any Collateral.
 
(b)  Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
(i)  in the case of the Borrower,
 
(A)  Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or commodity pricing, in each case incurred in the ordinary
course of business and consistent with prudent business practice, and
 
(B)  Debt owed to a direct or indirect wholly-owned Subsidiary of the Borrower,
which Debt (x) shall constitute Pledged Debt, (y) shall be subordinated to any
Debt of the Borrower under the Loan Documents on terms reasonably acceptable to
the Administrative Agent and (z) if evidenced by promissory notes, shall be in
form and substance satisfactory to the Administrative Agent and shall be pledged
as security for the Obligations of the holder thereof under the Loan Documents
to which such holder is a party and delivered to the Collateral Agent pursuant
to the terms of the Pledge Agreement.
 
(ii)  in the case of any Subsidiary of the Borrower, Debt owed to the Borrower
or to a wholly owned Subsidiary of the Borrower, provided that, in each case, to
the extent such Debt exceeds $10,000,000 in the aggregate, such Debt (x) shall
constitute Pledged Debt, (y) shall be on terms acceptable to the Administrative
Agent and (z) shall be evidenced by promissory notes in form and substance
satisfactory to the Administrative Agent and such promissory notes shall be
pledged as security for the Obligations of the holder thereof under the Loan
Documents to which such holder is a party and delivered to the Collateral Agent
pursuant to the terms of the Pledge Agreement; and
 
(iii)  the Guaranties and, in the case of the Loan Parties and their
Subsidiaries,
 
66

--------------------------------------------------------------------------------


(A)  Debt under the Loan Documents;
 
(B)  So long as no Default has occurred and is continuing, Debt secured by Liens
permitted by Section 5.02(a)(iv) not to exceed in the aggregate $10,000,000 at
any time outstanding; provided that to the extent any Debt is created, incurred
or assumed in compliance with this clause (B) while no Default has occurred and
is continuing, such Debt shall continue to be permitted under this clause (B) in
the event that a Default has occurred and is continuing;
 
(C)  Capitalized Leases (other than those permitted by clause (F) below) not to
exceed in the aggregate $10,000,000 at any time outstanding, and in the case of
Capitalized Leases to which any Subsidiary of a Loan Party is a party, Debt of
the Loan Party of the type described in clause (j) of the definition of “Debt”
guaranteeing the Obligations of such Subsidiary under the Capitalized Leases
permitted under this clause (C);
 
(D)  Debt of any Person that becomes a Subsidiary of the Borrower after the date
hereof in accordance with the terms of Section 5.02(f) which Debt does not
exceed $10,000,000 in the aggregate and is existing at the time such Person
becomes a Subsidiary of the Borrower;
 
(E)  So long as no Default has occurred and is continuing, other unsecured Debt
of the Borrower in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding; provided that to the extent any Debt is created,
incurred or assumed in compliance with this clause (E) while no Default has
occurred and is continuing, such Debt shall continue to be permitted under this
clause (E) in the event that a Default has occurred and is continuing;
 
(F)  the Surviving Debt, and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Surviving Debt; provided that the terms of
any such extending, refunding or refinancing Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents and provided further that the principal amount
of such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing;
 
(G)  Contingent obligations of the Loan Parties or any of their Subsidiaries in
an amount not to exceed $10,000,000; provided that such contingent obligations
are unsecured;
 
(H)  Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
 
(I)  Debt in respect of letters of credit in an aggregate amount not to exceed
$2,000,000 at any time outstanding;
 
67

--------------------------------------------------------------------------------


(J)  Debt in respect of indemnification obligations in connection with bonds and
letters of credit related to self insurance and insurance programs and policies
of the Loan Parties and their respective Subsidiaries; and
 
(K)  Obligations in respect of the Borrower’s Non-Qualified Deferred
Compensation Plan to the extent of assets of such plan are on the Borrower’s
balance sheet.
 
(c)  Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.
 
(d)  Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
 
(i)  any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower, provided that, in the case of
any merger or consolidation with another Subsidiary, the Person formed by such
merger or consolidation shall be a direct or indirect wholly owned Subsidiary of
the Borrower, provided further that, in the case of any such merger or
consolidation to which a Guarantor is a party, the Person formed by such merger
or consolidation shall be a Guarantor;
 
(ii)  in connection with any acquisition permitted under Section 5.02(f), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower and the provisions of Section 5.01(j) shall have been complied with;
and
 
(iii)  in connection with any sale or other disposition (which takes the form of
a merger rather than a sale of stock or assets) permitted under Section
5.02(e)(ii), any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it;
 
provided, however, that in the case of any such merger to which the Borrower is
a party, the Borrower is the surviving corporation.
 
(e)  Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of
(including by any sale and leaseback transaction), or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of (including by any
sale and leaseback transaction), any assets, or grant any option or other right
to purchase, lease or otherwise acquire, or permit any of its Subsidiaries to
grant any option or other right to purchase, lease or otherwise acquire any
assets, except:
 
(i)  sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;
 
(ii)  sale, liquidation, or other disposition of assets under the Company’s
Non-Qualified Deferred Compensation Plan when made for the purpose of
distribution to participants,
 
68

--------------------------------------------------------------------------------


(iii)  in a transaction authorized by Section 5.02(d) (other than subsection
(iii) thereof);
 
(iv)  sales, transfers or other dispositions of assets among the Borrower and
Guarantors;
 
(v)  the sale of any asset by the Borrower or any of its Subsidiaries (other
than a bulk sale of Inventory) so long as (A) no Default shall occur and be
continuing, (B) the purchase price paid to the Borrower or such Subsidiary for
such asset shall be no less than the fair market value of such asset at the time
of such sale, (C) the purchase price for such asset shall be paid to the
Borrower or such Subsidiary in 100% cash and (D) the aggregate fair market value
of such asset and all other assets sold by the Borrower and its Subsidiaries,
and the aggregate purchase price paid to the Borrower and all of its
Subsidiaries for such asset and all other assets sold by the Borrower and its
Subsidiaries, in each case during the same Fiscal Year pursuant to this
clause (iv), shall not exceed $5,000,000;
 
(vi)  so long as (A) no Event of Default shall have occurred and be continuing,
(B) immediately after giving effect thereto the Consolidated Total Leverage
Ratio shall not exceed 3.75:1 and the Borrower and its subsidiaries shall be
otherwise in compliance with all Section 5.04 and (C) the purchase or offering
price paid to the Borrower and its Subsidiaries shall be no less than the fair
market value thereof, the Borrower and its Subsidiaries may consummate the sale
of assets or capital stock (including through a spin-off) and/or initial public
offering of all or any portion of the capital stock of Logan’s (any such sale or
public offering, a “Permitted Disposition”) (and in connection therewith the
Guaranty made be Logan’s shall be released);
 
(vii)  so long as no Event of Default shall have occurred and be continuing and
the Borrower and its Subsidiaries shall be in pro forma compliance with Section
5.04 and shall receive cash therefor:
 
(A)   Cracker Barrel may, subject to the proviso below, sell, lease, transfer or
otherwise dispose of real property with a fair market value in an aggregate
amount not to exceed $150,000,000, so long as the aggregate fair market value of
the real property sold in each Fiscal Year is less than $50,000,000;
 
(B)   Cracker Barrel may also sell, lease, transfer or otherwise dispose of
other real property with a fair market value in an aggregate amount not to
exceed $100,000,000;
 
(C)   Logan’s may, subject to the proviso below, sell, lease, transfer or
otherwise dispose of real property in an aggregate fair market value of less
than $5,000,000 in any Fiscal Year; and
 
(D)  Logan’s may also sell, lease, transfer or otherwise dispose of other real
property, provided that if the fair market value of any real property of Logan’s
being sold, leased, transferred or otherwise disposed of pursuant to this clause
(D), when aggregated with the fair market value of other real property sold,
leased, transferred or otherwise disposed of by Logan’s pursuant to this clause
(D) in the then-current Fiscal Year, shall exceed $5,000,000, and the
Consolidated Total Leverage Ratio after giving effect thereto shall exceed
3.75:1, the proceeds of such sale, lease, transfer or disposition shall be
subject to the mandatory prepayment provisions set forth in Section 2.06(b)(ii);
 
69

--------------------------------------------------------------------------------


provided that in the case of any sale, lease, transfer or other disposition of
assets pursuant to clauses (v), (vii)(A) or (vii)(C) above or the proviso to
clause (vii)(D) above, the applicable Loan Party shall, on the date of receipt
by such Loan Party or any of its Subsidiaries of the Net Cash Proceeds from such
sale, prepay the Advances pursuant to, and in the amount and order of priority
set forth in, Section 2.06(b)(ii), as specified therein.
 
(f)  Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
 
(i)  (A) equity Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the date hereof and (B) additional equity
Investments in Loan Parties;
 
(ii)  loans and advances to employees in the ordinary course of the business of
the Loan Parties and their Subsidiaries as presently conducted in compliance
with all applicable laws (including the Sarbanes-Oxley Act of 2002, as amended)
an aggregate principal amount not to exceed $2,000,000 at any time outstanding;
 
(iii)  Investments by the Loan Parties and their Subsidiaries in Cash
Equivalents;
 
(iv)  Investments existing on the date hereof and described on Schedule 4.01(z)
hereto;
 
(v)  Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(i);
 
(vi)  Investments consisting of inter-company Debt permitted under
Section 5.02(b);
 
(vii)  the purchase or other acquisition of all of the Equity Interests in any
Person that, upon the consummation thereof, will be wholly owned directly by one
or more Loan Parties (including, without limitation, as a result of a merger or
consolidation) and the purchase or other acquisition by one or more Loan Parties
of all or substantially all of the property and assets of any Person; provided
that, with respect to each purchase or other acquisition made pursuant to this
clause (vii), such purchase or other acquisition shall be at all times
negotiated without the objection of the Board of Directors of the entity to be
acquired; and provided further that:
 
(A)  the Loan Parties and any such newly created or acquired Subsidiary shall
comply with the requirements of Section 5.01(j);
 
(B)  the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;
 
70

--------------------------------------------------------------------------------


(C)  such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower, if the
board of directors is otherwise approving such transaction, or, in each other
case, by the chief executive or financial officer of the Borrower);
 
(D)  the total cash and noncash consideration (including, without limitation,
the fair market value of all Equity Interests issued or transferred to the
sellers of such Person or assets, all indemnities, earnouts and other contingent
payment obligations to, and the aggregate amounts paid or to be paid under
noncompete, consulting and other affiliated agreements with, the sellers of such
Person or assets, all write-downs of property and assets and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for any such purchase or other acquisition, when aggregated
with the total cash and noncash consideration paid by or on behalf of the
Borrower and its Subsidiaries for all other purchases and other acquisitions
made by the Borrower and its Subsidiaries pursuant to this clause (vii), shall
not exceed $100,000,000;
 
(E)  (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of audited financial statements of such Person or assets as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and
 
(F)  the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
 
(viii)  Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount not to exceed $10,000,000;
provided that immediately before and immediately after giving effect to any such
Investment, no Default shall have occurred and be continuing; and
 
(ix)  Investments that comprise the assets of the Non-Qualified Deferred
Compensation Plan.
 
(g)  Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower or to issue or sell any Equity Interests
therein, except that so long as no Default shall have occurred and be continuing
at the time of any action described below or would result therefrom:
 
71

--------------------------------------------------------------------------------


(i)  the Borrower may (A) declare and pay dividends and distributions payable
only in common stock of the Borrower and (B) except to the extent the Net Cash
Proceeds thereof are required to be applied to the prepayment of the Advances
pursuant to Section 2.06(b), purchase, redeem, retire, defease or otherwise
acquire shares of its capital stock with the proceeds received contemporaneously
from the issue of new shares of its capital stock with equal or inferior voting
powers, designations, preferences and rights;
 
(ii)  any Subsidiary of the Borrower may declare and pay dividends to the
Borrower;
 
(iii)  the Borrower may consummate the Repurchase and from time to time on and
after the date of such Repurchase purchase additional shares of its outstanding
common stock with the proceeds of the Term B-1 Advances that remain after
consummation of the Repurchase and may pay fees, expenses and costs related to
the Repurchase and such additional purchases;
 
(iv)  the Borrower may repurchase or acquire the Convertible Notes with the
proceeds of the Term B-2 Facility and/or cash on hand;
 
(v)  so long as immediately after giving effect thereto at least $100,000,000 of
the Revolving Credit Facility shall be available for the borrowing of Revolving
Credit Advances, the Borrower may (A) declare and pay cash dividends to its
stockholders if after giving effect thereto the aggregate amount of such
dividends paid during any Fiscal Year would be less than 15% of Consolidated
EBITDA from continuing operations of the Borrower for the Fiscal Year
immediately preceding the Fiscal Year in which such dividend is paid, or (B) in
any fiscal quarter increase its regular quarterly dividend by an amount not to
exceed the greater of $.01 or 10% of the amount of the dividend paid in the
prior fiscal quarter;
 
(vi)  so long as immediately after giving effect thereto at least $100,000,000
of the Revolving Credit Facility shall be available for the borrowing of
Revolving Credit Advances, the Borrower may purchase, redeem, retire or
otherwise acquire shares of its own outstanding capital stock for cash in any
Fiscal Year if after giving effect thereto the aggregate amount (net of any
amounts received from the exercise of stock options or reduction in tax
obligations) of such purchases, redemptions, retirements and acquisitions made
in such Fiscal Year (other than the Repurchase) would be less than the amount
set forth below:
 
 
Fiscal Year Ending
 
Amount
August 3, 2007
 
$50,000,000
 
August 1, 2008
 
$50,000,000
 
July 31, 2009 and each Fiscal Year thereafter
 
$65,000,000
 

 
 
72

--------------------------------------------------------------------------------


(vii)  the Borrower may issue (A) rights or options to acquire capital stock of
the Borrower pursuant to employee stock purchase plans, director or employee
option plans and other employee benefit plans and (B) common stock upon the
exercise of options issued under, or pursuant to, employee stock purchase plans,
director or employee option plans and other employee benefit plans;
 
(viii)  the repurchase of the Borrower’s common stock using proceeds from the
disposition of Logan’s made in accordance with all of the provisions of Section
5.02(e)(vii) (to the extent such proceeds are not subject to the proviso to
Section 5.02(e)(vii)); and
 
(ix)  (A) Rocking Chair, Inc. may issue Preferred Interests to the other Loan
Parties, (B) the Loan Parties may award to or repurchase from employees of the
Loan Parties the Preferred Interests issued by Rocking Chair, Inc. and (C)
Rocking Chair, Inc. may pay dividends on its Preferred Interests in an annual
amount not to exceed $250,000.
 
(h)  Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation, certificate of
formation, operating agreement, bylaws or other constitutive, other than
amendments that could not be reasonably expected to have a Material Adverse
Effect or adversely affect the interests of the Lender Parties.
 
(i)  Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices
except as permitted by GAAP or (ii) its Fiscal Year.
 
(j)  Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (A) the
prepayment of the Advances in accordance with the terms of this Agreement and
(B) regularly scheduled or required repayments or redemptions of Surviving Debt;
(C) the conversion of subordinated debt into equity in accordance with its
terms; (ii) amend, modify or change in any manner any term or condition of any
Surviving Debt or subordinated debt, or permit any of its Subsidiaries to do any
of the foregoing other than to prepay any Debt payable to the Borrower; or
(iii) amend or modify any documents or instruments governing any Debt other than
the Loan Documents, other than amendments that could not be reasonably expected
to have a Material Adverse Effect or adversely affect the interests of the
Lender Parties.
 
(k)  Amendment, Etc., of Related Documents. Cancel or terminate any Related
Document or consent to or accept any cancellation or termination thereof, amend,
modify or change in any manner any term or condition of any Related Document or
give any consent, waiver or approval thereunder, waive any default under or any
breach of any term or condition of any Related Document, agree in any manner to
any other amendment, modification or change of any term or condition of any
Related Document or take any other action in connection with any Related
Document that would impair the value of the interest or rights of any Loan Party
thereunder or that would impair the rights or interests of any Agent or any
Lender Party, or permit any of its Subsidiaries to do any of the foregoing.
 
(l)  Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Surviving Debt; (B) any Debt permitted by Section 5.02(b)(iii)(B) solely
to the extent that the agreement or instrument governing such Debt prohibits a
Lien on the property acquired with the proceeds of such Debt or (C) any
Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the extent that
such Capitalized Lease prohibits a Lien on the property subject thereto.
 
73

--------------------------------------------------------------------------------


(m)  Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture with any Person other than a Loan Party or one of
its Subsidiaries, or permit any of its Subsidiaries to do so with the exception
of those partnerships or joint ventures existing on the date of this Agreement.
 
(n)  Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions with the exception of the Hedge Agreements
permitted under Section 5.02(b)(i)(A) this Agreement.
 
(o)  Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Surviving Debt, in
each case as in effect on the date hereof, and (iii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.
 
(p)  Transactions with Affiliates. With the exception of inter-company
transactions among the Loan Parties, conduct, and permit any of its Subsidiaries
to conduct, any transaction with any of their Affiliates on terms that are
either not fair and reasonable or less favorable to the a Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.
 
(q)  Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Loan Parties and their Subsidiaries in any Fiscal Year
set forth below to exceed the percentage set forth below of the Consolidated
EBITDA for the immediately preceding Fiscal Year:
 
 
Fiscal Year Ending In
 
Percentage of Consolidated EBITDA
July 28, 2006 through August 3, 2007
 
65%
 
August 1, 2008 and thereafter
 
60%
 



; provided, however, that (i) if, for any Fiscal Year, the amount of Capital
Expenditures allowed above for such Fiscal Year exceeds the aggregate amount of
Capital Expenditures made by the Borrower and its Subsidiaries during such
Fiscal Year, the Borrower and its Subsidiaries shall be entitled to make
additional Capital Expenditures in the immediately succeeding Fiscal Year in an
amount (such amount being referred to herein as the “Capex Carryover”) equal to
the lesser amount of (x) the Capex Carryover and (y) 15% of such amount of
Capital Expenditures allowed above for such Fiscal Year and (ii) in determining
whether any amount is available for carryover, the amount expended in any Fiscal
Year shall first be deemed to be from the Capex Carryover amount from the prior
Fiscal Year that has been allocated to such current Fiscal Year; provided,
further, that notwithstanding the foregoing limitations contained in this
Section 5.02, the Borrower and its Subsidiaries shall be permitted to make
Capital Expenditures in respect of “land banking” in an aggregate amount not to
exceed $15,000,000.
 
74

--------------------------------------------------------------------------------


SECTION 5.03.   Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:
 
(a)  Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default, or such event, development or
occurrence, and the action that the Borrower has taken and proposes to take with
respect thereto.
 
(b)  Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income and a consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Administrative Agent of Deloitte &
Touche LLP or such other independent registered public accountants of recognized
standing acceptable to the Administrative Agent , together with (i) a
certificate of such accounting firm to the Lender Parties stating that in the
course of the regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default of a financial nature under Section 5.02(a), 5.02(b),
5.02(f), 5.02(q) or 5.04 has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default of a financial nature under Section 5.02(a),
5.02(b), 5.02(f), 5.02(q) or 5.04 has occurred and is continuing, a statement as
to the nature thereof and (ii) a certificate of the chief financial officer of
the Borrower (A) setting forth in reasonably detail the compliance with the
negative covenants contained in Section 5.02 (including provisions with respect
to dispositions and acquisitions of assets) and stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (B) that includes or to which is
attached a schedule in form satisfactory to the Administrative Agent of the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.02(q) and Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.02(q) and Section 5.04, a statement of reconciliation conforming
such financial statements to GAAP.
 
(c)  Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each Fiscal Year,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and consolidated statements of income and a consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and consolidated statements of income and a consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
(A) setting forth in reasonably detail the compliance with the negative
covenants contained in Section 5.02 (including provisions with respect to
dispositions and acquisitions of assets) and stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (B) that includes or to which is
attached a schedule in form satisfactory to the Administrative Agent of the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.
 
75

--------------------------------------------------------------------------------


(d)  Annual Forecasts. As soon as available and in any event no later than 90
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the Fiscal
Year following such Fiscal Year and on an annual basis for each Fiscal Year
thereafter until the Termination Date in respect of the Facilities.
 
(e)  Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any material adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Disclosed Litigation from that described
on Schedule 4.01(f) hereto. For purposes of this subclause (e), any litigation,
arbitration, or governmental investigation or proceeding which involves an
uninsured damage claim of $2,000,000 or less need not be the subject of any such
notice unless it is one of a series of claims arising out of the same set of
facts or circumstances which, in the aggregate, exceed $10,000,000.
 
(f)  Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all annual
reports on Form 10-K and quarterly reports on Form 10-Q, and all registration
statements, that any Loan Party or any of its Subsidiaries files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, in each case
excluding the exhibits thereto unless requested by the Administrative Agent.
 
(g)  Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished (i) to any holder of Debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement or (ii) under or pursuant to any Related
Document, and in each case not otherwise required to be furnished to the Lender
Parties pursuant to any other clause of this Section 5.03.
 
(h)  ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 Business Days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, that such Loan Party or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.
 
76

--------------------------------------------------------------------------------


(ii)  Plan Terminations. Promptly and in any event within two Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.
 
(iii)  Plan Annual Reports. Promptly upon the request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.
 
(iv)  Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B); provided, however, that the notice under this
clause (iv) is required to be given only if the event or circumstance identified
in such notice, when aggregated with any other events or circumstances required
to be reported under Section 5.03(h) could reasonably be expected to result in a
Material Adverse Effect.
 
(i)  Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect
 
(j)  Insurance. As soon as available and in any event within 90 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party
(through the Administrative Agent) may reasonably specify.
 
(k)  Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.
 
SECTION 5.04.   Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:
 
(a)  Consolidated Total Leverage Ratio. Maintain, as of the end of each
Measurement Period ending during any period set forth in the table below, a
Consolidated Total Leverage Ratio of not more than the ratio set forth opposite
such period in the table below:
 
Period
Ratio
Effective Date through April 27, 2007
 
4.50:1.00
 
April 28, 2007 through May 2, 2008
 
4.25:1.00
 
May 3, 2008 through May 1, 2009
 
4.00:1.00
 
May 2, 2009 and thereafter
 
3.75:1.00
 



77

--------------------------------------------------------------------------------


(b)  Consolidated Interest Coverage Ratio. Maintain, as of the end of each
Measurement Period ending during any period set forth in the table below, a
Consolidated Interest Coverage Ratio of not less than the ratio set forth
opposite such period in the table below:
 
Period
Ratio
Effective Date through April 27, 2007
 
3.00:1.00
 
April 28, 2007 through May 2, 2008
 
3.25:1.00
 
May 3, 2008 through May 1, 2009
 
3.50:1.00
 
May 2, 2009 through April 30, 2010
 
3.75:1.00
 
April 31, 2010 and thereafter
 
4.00:1.00
 



 
ARTICLE VI  
 
EVENTS OF DEFAULT
 
SECTION 6.01.   Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)  (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within 3 Business
Days after the same becomes due and payable; or
 
(b)  any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall have been
incorrect in any material respect when made; or
 
(c)  the Borrower shall fail to perform any term, covenant or agreement
contained in Section 2.14, 5.01(e) or (j), 5.02, 5.03 or 5.04; or
 
(d)  any Loan Party shall fail to perform any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 30 days after the earlier of the date on
which (i) a Responsible Officer becomes aware of such failure or (ii) written
notice thereof shall have been given to the Borrower by any Agent or any Lender
Party; or
 
(e)  any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $15,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or
 
78

--------------------------------------------------------------------------------


(f)  any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
 
(g)  any judgments or orders, either individually or in the aggregate , for the
payment of money in excess of $15,000,000 or otherwise material to the Borrower
and its Subsidiaries, taken as a whole, shall be rendered against any Loan Party
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect provided, however, that any such judgment or court order shall not be an
Event of Default under this Section 6.01(g) if and for so long as (i) the entire
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of the amount
of such judgment or order;; or
 
(h)  any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
 
(i)  any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or
 
(j)  any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof) , other than in respect of any item
or items of Collateral the fair market value of which, either individually or in
the aggregate, does not exceed $10,000,000; or
 
(k)  a Change of Control shall occur; or
 
79

--------------------------------------------------------------------------------


(l)  any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or
 
(m)  any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $15,000,000; or
 
(n)  any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $15,000,000;
 
then, and in any such event, the Administrative Agent (i) shall, at the written
request of the Required Lenders, by notice to the Borrower, declare all or any
portion of the Commitments of each Lender Party and the obligation of each
Lender Party to make Advances (other than L/C Credit Extensions by the Issuing
Bank or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line
Advances by a Swing-Line Lender pursuant to Section 2.02) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare all or any portion of
the Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all or such portion, as applicable, of the Advances, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (x) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than L/C Credit
Extensions by the Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c)) and of the Issuing Bank to issue Letters of Credit shall
automatically be terminated and (y) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.
 
SECTION 6.02.   Actions in Respect of the Letters of Credit upon Default.  If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s Office, for deposit in the L/C
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, the Borrower shall be obligated to pay to the
Administrative Agent on behalf of the Lender Parties in same day funds at the
Administrative Agent’s Office, for deposit in the L/C Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower. If at any time the
Administrative Agent or the Administrative Agent determines that any funds held
in the L/C Collateral Account are subject to any right or claim of any Person
other than the Agents and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit in the L/C Collateral Account, such funds shall be
applied to reimburse the Issuing Bank or Revolving Credit Lenders, as
applicable, to the extent permitted by applicable law.
 
80

--------------------------------------------------------------------------------


 
ARTICLE VII  
 
THE AGENTS
 
SECTION 7.01.   Authorization and Action.  (a) Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable), the Issuing Bank
(if applicable) and on behalf of itself and its Affiliates as potential Hedge
Banks) hereby appoints and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Obligations of
the Loan Parties), no Agent shall be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders or such other Lenders required by Section 9.01, and such
instructions shall be binding upon all Lender Parties, all Hedge Banks and all
holders of Notes; provided, however, that, whether or not expressly provided for
by this Agreement or the other Loan Documents, no Agent shall be required to
take any action that exposes or such Agent reasonably believes may expose such
Agent to personal liability or that is contrary to this Agreement or applicable
law. The Administrative Agent may release the Liens on any assets permitted to
be sold, leased, transferred or otherwise disposed of pursuant to the terms of
this Agreement.
 
(b)  In furtherance of the foregoing, each Lender Party (in its capacities as a
Lender, the Swing Line Bank (if applicable), the Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes the Collateral Agent to act as the agent of such Lender
Party for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VII (including, without
limitation, Section 7.05) as though the Collateral Agent (and any such
Supplemental Collateral Agents) were an “Agent” under the Loan Documents, as if
set forth in full herein with respect thereto.
 
(c)  Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from any Loan Party be
required by any Supplemental Collateral Agent so appointed by the Collateral
Agent to more fully or certainly vest in and confirm to such Supplemental
Collateral Agent such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Collateral Agent. If any
Supplemental Collateral Agent, or successor thereto, shall die, become incapable
of acting, resign or be removed, all rights, powers, privileges and duties of
such Supplemental Collateral Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Collateral Agent until the
appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 7.01(c) in the absence of such Agent’s gross
negligence or willful misconduct.
 
81

--------------------------------------------------------------------------------


SECTION 7.02.   Agents’ Reliance, Etc.  Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it with reasonable care and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of any Loan Document on the part of any Loan
Party or the existence at any time of any Default under the Loan Documents or to
inspect the property (including the books and records) of any Loan Party and
shall not be deemed to have notice or knowledge of a Default or Event of Default
unless it receives a written notice from the Borrower expressly stating that a
Default or Event of Default has occurred; (e) shall not be responsible to any
Lender Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram, telecopy or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
 
SECTION 7.03.   Wachovia and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, if any, Wachovia shall have the
same rights and powers under the Loan Documents as any other Lender Party and
may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Wachovia in its individual capacity. Wachovia and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if Wachovia was not an Agent and without any duty to account therefor to the
Lender Parties. No Agent shall have any duty to disclose any information
obtained or received by it or any of its Affiliates relating to any Loan Party
or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as such Agent.
 
82

--------------------------------------------------------------------------------


SECTION 7.04.   Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender Party and based on the financial statements referred to in Section 4.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.
 
SECTION 7.05.   Indemnification.  (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Loan Parties
) from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
9.04, to the extent that such Agent is not promptly reimbursed for such costs
and expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
 
(b)  Each Revolving Credit Lender severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Revolving Credit Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Issuing Bank under the Loan Documents; provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Issuing Bank’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Revolving Credit Lender agrees to reimburse the Issuing Bank promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
9.04, to the extent that the Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrower.
 
(c)  For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lender Parties, (ii) their respective Pro Rata Shares of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) the aggregate unused portions of their respective Revolving Credit
Commitments and Term Commitments at such time; provided that the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and the
aggregate principal amount of L/C Credit Extensions owing to the Issuing Bank
shall be considered to be owed to the Revolving Credit Lenders ratably in
accordance with their respective Revolving Credit Commitments. The failure of
any Lender Party to reimburse any Agent or the Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to such Agent or the Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or the Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or the Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 7.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.
 
83

--------------------------------------------------------------------------------


SECTION 7.06.   Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Lender Parties, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent and,
in the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to such other instruments or notices, as the Required
Lenders reasonably determine to be necessary, or as the Required Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent’s resignation under this
Section 7.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Agent as provided above. After any retiring Agent’s resignation
hereunder as Agent shall have become effective, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
 
SECTION 7.07.   Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Agreements and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lender Parties and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lender
Parties and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lender Parties and the Administrative Agent under
Sections 2.07, 2.08(b) and 9.04) allowed in such judicial proceeding; and
 
84

--------------------------------------------------------------------------------


(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 9.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender Party or to authorize the Administrative
Agent to vote in respect of the claim of any Lender Party in any such
proceeding.
 
SECTION 7.08.   Collateral and Guaranty Matters.  The Lender Parties (on behalf
of themselves and any affiliated Secured Hedge Banks) and the Secured Hedge
Banks irrevocably authorize the Administrative Agent, at its option and in its
discretion, in connection with a sale of assets or Equity Interests of a
Subsidiary of the Borrower permitted under the Loan Documents:
 
(a)  to release any Lien on any property granted to or held by the Collateral
Agent (and/or the Lender Parties and the Secured Hedge Banks, as the case may
be) under any Loan Document or Secured Hedge Agreement; and
 
(b)  to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty in either case pursuant to
this Section 7.08.
 
SECTION 7.09.   Other Agents; Arrangers and Managers.  None of the Lender
Parties or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “bookrunner
manager,” “bookrunner,” “lead arranger,” “co-arranger” or “arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than to the extent expressly set forth herein and, in the case
of such Lenders, those applicable to all Lender Parties as such. Without
limiting the foregoing, none of the Lender Parties or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender Party acknowledges that it has not relied, and will not
rely, on any of the Lender Parties or other Persons so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
 
85

--------------------------------------------------------------------------------


 
ARTICLE VIII  
 
GUARANTY
 
SECTION 8.01.   Guaranty; Limitation of Liability.  (a) Each Guarantor except
when and as released upon the occurrence of a Permitted Disposition, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents and the Secured Hedge Agreements (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest
(including Post Petition Interest), premiums, fees, indemnities, contract causes
of action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty or any
other Loan Document or any Secured Hedge Agreement. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents or the Secured Hedge Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
 
(b)  Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance (after taking into account the
provisions of paragraph (c) below).
 
(c)  Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.
 
SECTION 8.02.   Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
 
86

--------------------------------------------------------------------------------


(a)  any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c)  any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d)  any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
(e)  any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f)  any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(g)  the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
 
(h)  any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
 
SECTION 8.03.   Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
 
(b)  Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
87

--------------------------------------------------------------------------------


(c)  Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
 
(d)  Each Guarantor acknowledges that the Collateral Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.
 
(e)  Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
 
(f)  Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.
 
SECTION 8.04.   Payments Free and Clear of Taxes, Etc.  Any and all payments
made by any Guarantor under or in respect of this Guaranty or any other Loan
Document shall be made, in accordance with Section 2.12, free and clear of and
without deduction for any and all present or future Taxes and subject to the
limitations set forth herein.
 
SECTION 8.05.   Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, (ii) the Termination Date for all of the Facilities and
(iii) the latest date of expiration or termination of all Letters of Credit, (b)
be binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lender Parties, the Administrative Agent
and their successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender Party may assign or otherwise transfer
all or any portion of its rights and obligations hereunder (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent.
 
SECTION 8.06.   Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date of all Facilities and (c) the latest date of expiration or
termination of all Letters of Credit and all Secured Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Termination Date for all Facilities shall have occurred and (iv) all
Letters of Credit and all Secured Hedge Agreements shall have expired or been
terminated, the Parties will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
 
88

--------------------------------------------------------------------------------


SECTION 8.07.   Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference herein to “ this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.
 
SECTION 8.08.   Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth below in this Section 8.08:
 
(a)  Prohibited Payments, Etc. Except after the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
each Guarantor may receive regularly scheduled payments from any other Loan
Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), however, unless the Required Lenders otherwise agree, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.
 
(b)  Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
89

--------------------------------------------------------------------------------


(c)  Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
 
(d)  Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
 
ARTICLE IX  
 
MISCELLANEOUS
 
SECTION 9.01.    Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by the Borrower or any other Loan Party therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders (or by the Administrative Agent on their behalf upon its receipt of the
consent thereof) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(a)  Except as provided in Section 3.03, waive any of the conditions, in the
case of the Initial Extension of Credit, specified in Section 3.02, without the
written consent of each Lender (other than any Lender that is, at such time, a
Defaulting Lender);
 
(b)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VI) without the written consent of
such Lender or extend or increase the amount of the aggregate Commitments under
any Facility, or amend the pro rata treatment of any reduction of Commitments
set forth in Section 2.05 or of distribution of payments set forth in Section
2.11(f), without the written consent of each Lender directly affected thereby;
 
(c)  postpone any date scheduled for any payment of principal or interest under
Section 2.04, 2.06(b) or 2.07, or any date fixed by the Administrative Agent for
the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document or extend the maximum duration of an
Interest Period without the written consent of each Lender directly affected
thereby;
 
90

--------------------------------------------------------------------------------


(d)  reduce the principal of, or the rate of interest specified herein on, any
Advance or L/C Disbursement, or any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Percentage that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Advance or L/C Disbursement or to reduce
any fee payable hereunder;
 
(e)  change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(a) and (b) respectively, in
any manner that materially and adversely affects the Lenders under such
Facilities or require the permanent reduction of the Revolving Credit Facility
at any time when all or a portion of the Term Facility remains in effect without
the written consent of each such Lender directly affected thereby;
 
(f)  change any provision of this Section 9.01 without the written consent of
each Lender, or change (i) the definition of (A) “Required Lenders” without the
written consent of each Lender or (B) “Secured Obligations”, without the written
consent of each Hedge Bank or (ii) any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
 
(g)  release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender (it
being understood that any Permitted Disposition of Logan’s pursuant to Section
5.02(e) shall not be subject to this clause);
 
(h)  release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties) if such release or limitation is in respect of a
material portion of the value of the Guaranties to the Lender Parties, without
the written consent of each Lender (it being understood that any Permitted
Disposition of Logan’s pursuant to Section 5.02(e) shall not be subject to this
clause); or
 
(i)  as to any Facility, impose any greater restriction on the ability of any
Lender under such Facility to assign any of its rights or obligations hereunder
without the written consent of Lenders having at least a majority of the sum of
(i) the unused portion, if any, of the Commitments under such Facility plus (ii)
the total outstanding amount of the Advances under such Facility, in each case,
at such time then in effect. For purposes of this clause, the aggregate amount
of each Lender’s risk participation and funded participation in L/C
Disbursements shall be deemed to be held by such Lender; or
 
(j)  amend or waive any of the conditions set forth in Sections 3.01, 3.02 or
3.03 relating to the obligations of any Revolving Credit Lender to make
Revolving Credit Advances, Swing Line Advances or L/C Credit Extensions without
the written consent of the Required Revolving Credit Lenders;
 
91

--------------------------------------------------------------------------------


and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank and the Swing Line Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or Obligations of the Issuing Bank or the Swing Line Bank, as the case
may be, under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by the Issuing Bank; (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or
Obligations of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iii) Section 9.07(k) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Advances are being funded by an SPC at
the time of such amendment, waiver or other modification; and (iv) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
 
SECTION 9.02.   Notices, Etc.  (a) All notices and other communications provided
for hereunder shall be in writing (including fax communication) and mailed,
faxed or delivered, if to any Loan Party at the address specified below its name
on the signature pages hereof or of a Supplement to the Pledge Agreement
delivered pursuant to Section 5.01(j) or (k); if to any Person that is a Lender
Party as of the date hereof, at its Domestic Lending Office specified in the
Lender Addendum delivered by such Lender Party; if to any other Lender Party, at
its Domestic Lending Office specified in the Assignment and Acceptance pursuant
to which it became a Lender Party; if to the Administrative Agent or the
Collateral Agent, at its address at 201 South College Street, NC0608/CP8,
Charlotte, North Carolina 28288-0608, Attention: Syndication Agency Services,
Telecopier: 704-383-0288, Telephone: 704-374-2698, with a copy to: Wachovia
Bank, National Association, One Wachovia Center, 6th Floor, Charlotte, NC
28288-0760, Attention: Jorge Gonzalez, Telecopier: 704-383-6647, Telephone:
704-383-8461; or, as to any party, at such other address as shall be designated
by such party in a written notice to the other parties. All such notices and
other communications shall, when mailed or faxed, be effective when deposited in
the mails or transmitted by fax, except that notices and communications to any
Agent pursuant to Article II, III or VII shall not be effective until received
by such Agent. Delivery by fax or electronic mail of an executed counterpart of
a signature page to any amendment or waiver of any provision of this Agreement
or the Notes or of any Exhibit hereto to be executed and delivered hereunder
shall be effective as delivery of an original executed counterpart thereof.
 
(b)  The Loan Parties hereby agree that they will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a Conversion of
an existing, Borrowing or other Extension of Credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Extension of Credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by faxing the
Communications to a telecopier number specified by the Administrative Agent to
the Loan Parties. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent. Each
Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar electronic transmission system (the
“Platform”).
 
92

--------------------------------------------------------------------------------


(c)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE LOAN PARTIES , ANY
LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING,
WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE LOAN PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
 
(d)  The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its telecopier number set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender Party agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees to notify the Administrative Agent in writing (including by fax) from
time to time of such Lender Party’s E-mail address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such E-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender Party to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
 
SECTION 9.03.   No Waiver; Remedies.  No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any Note or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 9.04.   Costs and Expenses.  (a) The Loan Parties agree to pay from time
to time on demand (i) all costs and expenses of each Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of, or any consent or waiver under (in each case whether or not effective), the
Loan Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable fees and expenses of counsel for each Agent with respect
thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection, interpretation or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto) and (ii) all costs and expenses of each Agent and each Lender Party in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent and each
Lender Party with respect thereto).
 
93

--------------------------------------------------------------------------------


(b)  The Loan Parties agree to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel and settlement costs) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Transaction
Documents or any of the transactions contemplated thereby or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. Each Loan Party also agrees that, without the prior
written consent of the Administrative Agent (not to be unreasonably withheld),
it will not settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(a) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (b) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.
 
In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against any Loan Party or
any of its Subsidiaries or Affiliates in which such Indemnified Party is not
named as a defendant, such Loan Party agrees to reimburse such Indemnified Party
for all reasonable expenses incurred by it in connection with such Indemnified
Party’s appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and expenses of its legal counsel. Each Loan
Party also agrees not to assert any claim against any Agent, any Lender Party or
any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents, except for direct, as opposed to
consequential, damages determined in a final nonappealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.
 
(c)  If any payment or prepayment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender Party other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or
2.10(d), acceleration of the maturity of the Advances pursuant to Section 6.01
or for any other reason, or by an Eligible Assignee to a Lender Party other than
on the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 9.07 as a result
of a demand by the Borrower pursuant to Section 2.10(e), or if the Borrower
fails to make any payment or prepayment of an Advance for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party any
amounts required to compensate such Lender Party for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or such failure to pay or prepay, as the case may be, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender Party to fund or maintain such Advance.
 
94

--------------------------------------------------------------------------------


(d)  If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.
 
(e)  Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Loan Parties contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.
 
SECTION 9.05.   Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement and although such Obligations
may be unmatured. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.
 
SECTION 9.06.   Binding Effect.  This Agreement shall become effective when it
shall have been executed by each Loan Party and each Agent and the
Administrative Agent shall have been notified by each Person that is a Lender
Party as of the date hereof that such Lender Party has executed it and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
each Agent and each Lender Party and their respective successors and assigns,
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of all the Lender Parties.
 
SECTION 9.07.   Assignments and Participations.  (a) Each Lender (and the
Existing Issuing Bank, Wachovia and any subsequent Issuing Bank) may, and so
long as no Default shall have occurred and be continuing, if demanded by the
Borrower pursuant to Section 2.10(e) upon at least five Business Days’ notice to
such Lender and the Administrative Agent will, assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including, without limitation, all or a portion of
its Commitment or Commitments, the Advances (including, for the purposes of this
Section 9.07(a), participations in Letters of Credit and in Swing Line Advances)
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date), (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or an Approved Fund of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment and treating related Approved Funds as one assignee
for this purpose) shall in no event be less than $1,000,000 (or such lesser
amount as shall be approved by the Administrative Agent) under each Facility for
which a Commitment is being assigned, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all of the assigning Lender’s
rights and obligations under this Agreement with respect to the Advances or the
Commitment assigned, except that this clause (iii) shall not (x) apply to rights
in respect of Swing Line Advances or (y) prohibit any Lender from assigning all
or a portion of its rights and obligations among separate Facilities on a
non-pro rata basis, (iv) each such assignment shall be to an Eligible Assignee,
(v) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.10(e) shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (vi) no Lender shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to Section 2.10(e) unless and until such Lender shall have received one
or more payments from either the Borrower or one or more Eligible Assignees in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Advances owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, (vii) no such assignments shall be permitted
without the consent of the Administrative Agent until the Administrative Agent
shall have notified the Lender Parties that syndication of the Commitments
hereunder has been completed and (viii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment and a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrower pursuant to Section 2.10(e), the Borrower shall pay to
the Administrative Agent the applicable processing and recordation fee; provided
further that only one such fee shall be payable in connection with simultaneous
assignments to or by two or more Approved Funds.
 
95

--------------------------------------------------------------------------------


(b)  Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, the Swing Line Bank or
the Issuing Bank, as the case may be, hereunder and (ii) the Lender Party
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (other than its rights under Sections 2.10, 2.12 and 9.04 to the
extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender Party’s rights and obligations under this Agreement, such
Lender Party shall cease to be a party hereto).
 
(c)  By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender, Swing Line Bank or the Issuing Bank,
as the case may be.
 
(d)  The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent at any
reasonable time and from time to time upon reasonable prior notice.
 
(e)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes (if any) subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C-2
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
(the “Ownership Information”) contained therein in the Register and (iii) give
prompt notice thereof to the Borrower and each other Agent. Any transfer of an
ownership interest in any Advance, including any right to principal or interest
payable with respect to the Advance, shall be subject to and conditioned upon
the due recordation of such transfer and the Ownership Information with respect
to the transferee in the Register and such transfer shall be effective only upon
such recordation (and not prior thereto). In the case of any assignment by a
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes (if any) a new Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender that had a Note or Notes prior to such Assignment has retained
a Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1 or A-2 hereto, as the case may be.
 
96

--------------------------------------------------------------------------------


(f)  The Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letter of Credit Commitment at any
time; provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.
 
(g)  Each Lender Party may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Advances (including such Lender’s
participations in L/C Credit Extensions and/or Swing Line Advances) owing to it
and the Note or Notes (if any) held by it); provided, however, that (i) such
Lender Party’s obligations under this Agreement (including, without limitation,
its Commitments) shall remain unchanged, (ii) such Lender Party shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender Party shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Loan Parties, the Agents and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Advances or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral or release
any of the Subsidiary Guarantors from any of their Obligations under the Loan
Documents if such release is in respect of all or substantially all of the value
of the Guaranties. Each of the Loan Parties agrees that each participant shall
be entitled to the benefits of Sections 2.10, 2.11, 2.12, 8.04 and 9.04(b) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (a) of this Section. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender, provided such participant agrees to be subject to
Section 2.13 as though it were a Lender. A participant shall not be entitled to
receive any greater payment under Sections 2.10 and 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the Borrower’s prior written consent.
 
(h)  Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties furnished to such Lender Party by or on behalf of
the Loan Parties; provided, however, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender Party.
 
(i)  Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement and the other Loan Documents (including, without
limitation, the Advances owing to it and the Note or Notes (if any) held by it)
in favor of any Federal Reserve Bank.
 
97

--------------------------------------------------------------------------------


(j)  Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and any Note or Notes held by it to a creditor or the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided, that unless and until such creditor or
trustee actually becomes a Lender in compliance with the other provisions of
this Section 9.07, (i) no such pledge shall release the pledging Lender from any
of its obligations under the Loan Documents and (ii) such creditor or trustee
shall not be entitled to exercise any of the rights of a Lender under the Loan
Documents even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.
 
(k)  Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection (k)
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Advances are being funded by the SPC at the time of
such amendment.
 
(l)  Notwithstanding anything to the contrary contained herein, if at any time
Wachovia assigns all of its Revolving Credit Commitments and Revolving Credit
Advances pursuant to Section 9.07(a), Wachovia may, (i) upon 10 days’ notice to
the Loan Parties and the Lenders, resign as Issuing Bank and/or (ii) upon 10
days’ notice to the Loan Parties, resign as Swing Line Bank. In the event of any
such resignation as Issuing Bank or Swing Line Bank, the Loan Parties shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Line Bank hereunder; provided, however, that no failure by the Loan Parties to
appoint any such successor shall affect the resignation of Wachovia as Issuing
Bank or Swing Line Bank, as the case may be. If Wachovia resigns as Issuing
Bank, it shall retain all the rights and obligations of the Issuing Bank
hereunder with respect to all L/C Credit Extensions outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Credit Extensions
with respect thereto (including the right to require the Lenders to make Base
Rate Advances or fund risk participations in unreimbursed amounts pursuant to
Section 2.03). If Wachovia resigns as Swing Line Bank, it shall retain all the
rights of the Swing Line Bank provided for hereunder with respect to Swing Line
Advances made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Advances or fund risk participations in outstanding Swing Line Advances pursuant
to Section 2.02.
 
98

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


SECTION 9.08.   Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery by telecopier or electronic mail of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.
 
SECTION 9.09.   No Liability of the Issuing Bank.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
 
SECTION 9.10.   Confidentiality.  Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to any pledgee
referred to in Section 9.07(j) and any actual or prospective Eligible Assignees
and participants, and then only on a confidential basis, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender Party, (d) to any rating
agency when required by it, provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender Party, (e) in connection with any litigation or proceeding to which such
Agent or such Lender Party or any of its Affiliates may be a party or (f) in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document.
 
SECTION 9.11.   Release of Collateral.  Upon the sale, lease, transfer or other
disposition of any item of Collateral of or by any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the Liens granted under the Collateral Documents in accordance with the
terms of the Loan Documents.
 
99

--------------------------------------------------------------------------------


SECTION 9.12.   Patriot Act Notice.  Each Lender Party and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender Party in order to assist the Administrative
Agent and the Lender Parties in maintaining compliance with the Patriot Act.
 
SECTION 9.13.   Jurisdiction, Etc.  (a)  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, AND FOR PURPOSES OF ENFORCEMENT OF COLLATERAL SECURITY OR RELATED
MATTERS, THE COURTS OF THE JURISDICTION WHERE SUCH COLLATERAL IS LOCATED, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
THE COURTS OF ANY OTHER JURISDICTION.
 
(b)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
 
SECTION 9.14.   GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
100

--------------------------------------------------------------------------------


SECTION 9.15.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.15.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
CBRL GROUP, INC., as Borrower






By /s/ Lawrence E. White
Name: Lawrence E. White
Title: Senior Vice President-Finance and  Chief Financial Officer




CB MUSIC, LLC, as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




CBOCS DISTRIBUTION, INC., as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




CBOCS PARTNER I, LLC, as a Guarantor






By /s/ Elizabeth Wilson
Name: Elizabeth Wilson
Title: Assistant Secretary


101

--------------------------------------------------------------------------------




CBOCS PARTNER II, LLC, as a Guarantor






By /s/ Elizabeth Wilson
Name: Elizabeth Wilson
Title: Secretary






CBOCS PENNSYLVANIA, LLC, as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




CBOCS PROPERTIES, INC., as a Guarantor






By /s/ Ursula Holmes
Name: Ursula Holmes
Title: President




CBOCS SUPPLY, INC., as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




CBOCS TEXAS LIMITED PARTNERSHIP, as a Guarantor


By: CBOCS Partner I, LLC, its general partner






By /s/ Elizabeth Wilson
Name: Elizabeth Wilson
Title: Assistant Secretary


102

--------------------------------------------------------------------------------




CBOCS WEST, INC., as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary






CRACKER BARREL OLD COUNTRY STORE, INC., as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




LOGAN’S ROADHOUSE, INC., as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




LOGAN’S ROADHOUSE OF TEXAS, INC., as a Guarantor






By /s/ N.B. Forrest Shoaf
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




ROCKING CHAIR, INC., as a Guarantor






By /s/ Elizabeth Wilson
Name: Elizabeth Wilson
Title: Assistant Secretary




103

--------------------------------------------------------------------------------






WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Collateral Agent, Issuing Bank, Swing Line Bank and Lender




By /s/ Richard DiDonato
Name: Richard DiDonato
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

104

--------------------------------------------------------------------------------



All schedules and exhibits of this Credit Agreement have been excluded from this
exhibit due to immateriality.











 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
105

--------------------------------------------------------------------------------

